     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 1 of 162




              THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,
                   Plaintiff,

                   v.                    Case No. 3:17-CV-00101-RDM
                                         (Hon. Robert D. Mariani)
Navient Corporation, et al.,
                   Defendants.



    DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF
       UNDISPUTED MATERIAL FACTS IN SUPPORT OF ITS
             MOTION FOR SUMMARY JUDGMENT
        Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 2 of 162




                                       TABLE OF CONTENTS

I.      NAVIENT CORPORATION .......................................................................... 3

II.     COUNTS I‒II ..................................................................................................5
III.    COUNTS III‒IV ............................................................................................66

IV.     COUNT V ......................................................................................................83

V.      COUNT VI ....................................................................................................96
VI.     COUNTS VII-X...........................................................................................130

VII. COUNT XI ..................................................................................................147




                                                          i
        Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 3 of 162




        In accordance with Local Rule 56.1, Defendants Navient Corporation,

Navient Solutions, LLC (“Navient”), and Pioneer Credit Recovery, Inc.

(“Pioneer”) file this response to Plaintiff’s Statement of Undisputed Material Facts

(“PSUF”).

        Before turning to the specific responses, Defendants respectfully believe that

the PSUF should be struck in its entirety for three reasons.

        First, the PSUF does not comply with the Court’s order that the statement of

facts consist of no more than “400 numbered statements of fact” “which require[] a

single response by the opposing party” and that “[n]o numbered statement of

material fact may include subparts or subdivisions.” Doc. 463 at 2. The CFPB has

repeatedly consolidated multiple factual assertions into a single paragraph,

including characterizing up to 450 individual phone calls or an entire borrower

experience in one paragraph, requiring Defendants to provide hundreds of

responses to a single paragraph. 1 Defendants have endeavored to be responsive,

even though it has required review of hundreds of call recordings for which the

CFPB did not provide transcripts (and thus, no ability for the Court to

independently determine whether the CFPB’s factual assertions are correct without

itself reviewing hundreds of audio recordings).




1
    See, e.g., infra RSUF ¶¶ 145‒51, 155, 288‒89, 332‒33, 338, 340, 344.

                                           1
        Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 4 of 162




         Second, several paragraphs do not comply with the requirement that “every

statement of material fact . . . shall be accompanied by a specific reference to the

parts of the record that support the statements.” Local Rule 56.1; Doc. 463 at 3.

The CFPB has repeatedly cited material that either does not support the statement

of fact whatsoever or, for example, misquotes or mischaracterizes testimony that

could be quoted verbatim. 2 In instances where the mistakes are not material for

purposes of this motion, Defendants did not correct them.

         Third, only admissible evidence can be considered on summary judgment.

Fed. R. Civ. P. 56(c)(2). 3 A significant number of the CFPB’s factual assertions

rely on inadmissible hearsay and subsequent remedial measures evidence,

including inadvertently produced privileged material,4 and/or rely on evidence

outside of the statute of limitations for the CFPB’s claims. 5




2
 See, e.g., id. at ¶¶ 10, 52‒53, 63‒64, 79, 85, 92, 95, 163‒64, 177, 182‒84, 186,
189, 206‒10, 216‒17, 221‒22, 238, 257, 260, 262, 274, 278, 282, 286, 311, 317,
347, 355, 357, 376, 381‒85.
3
 Defendants reserve any and all evidentiary objections to the materials cited in
support of the PSUF.
4
 See, e.g., infra RSUF ¶¶ 167‒68, 170, 172‒77, 194, 207‒08, 212‒15, 239, 240‒
49, 258‒79, 283‒84, 296, 298, 343‒46.
5
    See, e.g., id. at ¶¶ 326‒33, 335‒38, 353‒54.

                                           2
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 5 of 162




     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF
        UNDISPUTED MATERIAL FACTS IN SUPPORT OF ITS
              MOTION FOR SUMMARY JUDGMENT

I.    NAVIENT CORPORATION

      1.    Admitted in part and denied in part. Defendants admit that Navient is

a subsidiary of Navient Corporation. Defendants deny that Pioneer is a direct

subsidiary of Navient Corporation because it is a subsidiary of Asset Performance

Group, which is in turn a subsidiary of Navient Corporation. RSUF Ex. 1 at

NAV-02359522; RSUF Ex. 2 at 26:16‒22 (Frazier).

      2.    Admitted.

      3.    Admitted.

      4.    Admitted.

      5.    Admitted in part and denied in part. Defendants admit that Navient

Corporation and its predecessors have been the signatories to the ED contract.

Defendants deny that “Navient Corporation is currently the entity that contracts

with ED for the servicing of ED-owned student loans” because Navient

Corporation assigned the performance of the ED contract to Navient Solutions.

See RSUF Ex. 3 at 78:1‒9, 78:19‒79:8 (Woods); RSUF Ex. 4; RSUF Ex. 5.

      6.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 41 contains the quoted language, except for the bracketed additions of

“Corporation.” That alteration changes the meaning of the quoted material, which



                                         3
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 6 of 162




refers to both Navient Corporation and its subsidiaries. Compare PSUF Ex. 40 at

A-677 (showing stockholder returns for “Navient Corporation” specifically), with

PSUF Ex. 40 at A-644 (describing business of “Navient”). Defendants deny that

PSUF Exhibit 284 “indicat[es] that the Internal Audit function of SLM Corporation

was responsible for compliance of all subsidiaries.” PSUF Exhibit 284 states that



                                                       PSUF Ex. 284 at A-8502

(emphasis added).

      7.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 40 contains the quoted language, except for the bracketed additions of

“Corporation.” That alteration changes the meaning of the quoted material, which

refers to both Navient Corporation and its subsidiaries. See supra RSUF ¶ 6.

      8.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 40 contains the quoted language, except for the bracketed additions of

“Corporation.” That alteration changes the meaning of the quoted material, which

refers to both Navient Corporation and its subsidiaries. See supra RSUF ¶ 6.

Defendants deny that PSUF Exhibit 40 demonstrates Navient Corporation’s

involvement in its subsidiaries’ strategic direction and risk management because,

as the quoted language explains, “[e]ach business area within our organization is

primarily responsible for managing its specific risks.” PSUF Ex. 40 at A-741.


                                         4
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 7 of 162




      9.     Admitted in part and denied in part. Defendants admit that Navient

Corporation provided financing to Pioneer through a line of credit. Defendants

deny that it “performs accounting services on behalf of Pioneer” because the

services are provided pursuant to a Business Services Agreement. RSUF Ex. 4 at

NAV-01144224.

      10.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 14 contains the quoted language. Defendants deny that Pioneer shares all

information “about its activities and operations” because the statement is

unaccompanied by a reference in the record which supports the statement of fact,

and should be struck. Doc. 463 at 3.

II.   COUNTS I‒II
      11.    Admitted.

      12.    Admitted.

      13.    Admitted.

      14.    Admitted.

      15.    Admitted.

      16.    Admitted.

      17.    Admitted.

      18.    Admitted.

      19.    Admitted.



                                         5
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 8 of 162




       20.       Admitted.

       21.       Admitted.

       22.       Admitted.

       23.       Admitted.

       24.       Admitted.

       25.       Admitted.

       26.       Admitted.

       27.       Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 27 contains the quoted language. Defendants deny that “the spinoff of

servicing functions from SLM Corporation occurred in 2014,” because servicing

functions remained with Sallie Mae, Inc., which became Navient Solutions. RSUF

Ex. 6 at 2, 7.

       28.       Admitted.

       29.       Admitted.

       30.       Admitted.

       31.       Admitted in part and denied in part. Defendants admit that “the types

of communication . . . regarding the availability of [IDR] plans” that customer

service representatives were expected to “have with borrowers” did not “change as

[ED] changed its pricing structure or its allocation metrics.” Defendants deny that

Navient’s expectations were not based on direction from ED, including through its


                                            6
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 9 of 162




compensation structure, which paid more for borrowers in repayment, and ED’s

allocation metrics, which assigned more loans to servicers based on a scorecard

taking into account performance metrics and surveys. SUF Ex. 5 at

NAV-00000017, 0061 – 0064. ED regularly collects data regarding the repayment

options in which borrowers enroll and call center metrics—including average call

time—to compare performance across servicers. RSUF Ex. 7 at 51:13–55:14;

107:7–22 (Tessitore). Each month, ED also collects thousands of recordings of

calls between Navient and federal student loan borrowers, which it monitors to

ensure servicers are “adhering to the regulations and [ED’s] expectations” and

whether borrowers are “given appropriate disclosures about repayment options

[and] forbearance.” Id. at 65:18–68:19; 71:19–72:6; 75:22–76:4 (Tessitore). ED

then completes annual “Contractor Performance Assessment Reports” regarding

servicer performance. Id. at 88:10–20 (Tessitore). For example, as part of its

2012-2013 assessment, ED determined that Navient




                             Id. at 91:10‒24 (Tessitore); RSUF Ex. 8 at

NAV-00975862.

      32.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 27 contains the quoted language. Defendants deny that delinquent


                                         7
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 10 of 162




borrowers “typically” respond to written communications “by phone,” because

although Mr. Remondi testified that this is “the most frequent form of action,”

PSUF Ex. 27 at A-296:19‒20 (Remondi), he also explained that “everyone

responds differently.” Id. at A-295:8 (Remondi).

      33.    Admitted.

      34.    Admitted.

      35.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 11 contains the quoted language. Defendants deny that Navient’s

expectations were not based on direction from ED, including through its

compensation structure. See supra RSUF ¶ 31.

      36.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 10 contains the quoted language, and that Navient has continuously

instructed representatives to present “forbearance as the last option,” before and

after the change in compensation from ED in 2014. Defendants deny that

Navient’s instruction was not based on direction from ED, including through its

compensation structure. See supra RSUF ¶ 31.

      37.    Admitted.

      38.    Admitted in part and denied in part. Defendants admit that Mr.

Remondi testified that even if a borrower seeks forbearance at the beginning of the

call, Navient’s expectation is for the representative to attempt to ask questions


                                          8
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 11 of 162




regarding whether the hardship is short-term and whether the borrower is aware of

other options. Defendants otherwise deny paragraph 38 because Mr. Remondi also

testified that the ability to ask those questions depends on “the willingness of the

customer to engage in that conversation.” PSUF Ex. 27 at A-278:4–6 (Remondi);

see also id. at A-277:17–19 (“Sometimes the customer comes in knowing exactly

what they want and is determined to get that option and move on.”).

      39.    Admitted in part and denied in part. Defendants admit that Mr.

Remondi testified that even if a borrower has declined IDR in one time period,

Navient “may still expect” a call center representative to discuss IDR on a

subsequent call with that borrower. Defendants deny that IDR should be discussed

in all circumstances because Mr. Remondi testified that the expectation is that IDR

would be discussed “[i]f it was appropriate.” PSUF Ex. 27 at A-300:8 (Remondi).

In the portion of Mr. Remondi’s response omitted by the ellipsis, Mr. Remondi

explained that the borrower’s “account history,” “loan balance,” and other

“information . . . the customer service rep was looking at at [the] time” would

indicate whether discussing IDR again was “appropriate.” Id. at A-299:17‒300:9

(Remondi). As Mr. Remondi explained, “looking at a single transaction with a

customer and not knowing any of the other details, it’s very hard to make a

judgment call on what should or should not have happened on [a] call.” Id. at

A-300:15‒19 (Remondi).


                                          9
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 12 of 162




      40.    Admitted.

      41.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 12 contains the quoted language. Defendants deny that enrolling a

borrower in forbearance for “the full 60 months . . . was allowed.” ED regulations

permit servicers to enroll borrowers in forbearance for no more than twelve months

at a time. See 34 C.F.R. § 685.205(c); 34 CFR § 682.211(c). Defendants further

deny that “the company should enroll the borrower in a minimal forbearance of

three months duration.” Navient must grant requests for forbearance that do not

exceed the limits set by ED rules. See 34 C.F.R. § 685.205(c); § 682.211(c).

      42.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 12 contains the quoted language. Defendants deny that the call center

supervisor testified that the representative was “supposed to inform the borrower of

other options that are much better for the borrower in the long term.” The

supervisor testified that Navient expected representatives to offer to discuss long-

term options with borrowers, RSUF Ex. 9 at 252:25–254:13 (Powell), but that

sometimes “borrowers are like, no, just put me into forbearance for a year,” id. at

253:8–10 (Powell).

      43.    Admitted in part and denied in part. Defendants admit that “use of

verbal forbearances . . . was limited to 36 consecutive months, and that consecutive

months of forbearance could not be granted beyond that.” Defendants deny that


                                         10
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 13 of 162




this was “guidance.” Rather, it was a contractual requirement. See PSUF Ex. 101

at A-1971.

      44.    Admitted.

      45.    Admitted.

      46.    Admitted.

      47.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 8 contains the quoted language, and that the materials presented at ED’s

annual Federal Student Aid Conference are made available online. Defendants

deny that these materials “reflect guidance or expectations that ED has already

formally conveyed to servicers.” Materials presented at the conference may not

provide the full guidance and expectations ED has formally conveyed to servicers.

For example, ED also conveys guidance through regular meetings with servicers.

Following one meeting in September 2013, Navient organized at ED’s request an

“Income-Driven Repayment Plan (IDR) Workgroup” of student loan servicers to

“improve overall customer understanding of IDR plans” and “increase IDR take

rates.” RSUF Ex. 10 at NAV-00697447. And at a meeting in October 2015,

Navient presented for ED’s consideration the results of a pilot program testing

whether a verbal IDR application process could “improve the take-up rate for IDR

plans.” RSUF Ex. 11 at 91:5‒20 (Battle) (discussing RSUF Ex. 12).

      48.    Admitted.


                                        11
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 14 of 162




      49.    Admitted.

      50.    Admitted in part and denied in part. Defendants admit that a Rule

30(b)(6) designee for ED testified that the quoted language was in part “reflective

of the Department’s understanding.” PSUF Ex. 8 at A-47:12‒13 (Battle).

Defendants deny that ED “communicated [this expectation] to servicers as early as

2011.” The document through which ED purportedly communicated this

“expectation” is a 2011 contract change request that imposed a 36-month limit on

forbearance unless “the supervisor has reviewed and determined that efforts to

place the borrower on an affirmative repayment plan or deferment (if eligible) have

been attempted and extension justified.” PSUF Ex. 101 at A-1971. Moreover,

while the change request’s “Background” section also states “[b]efore applying a

forbearance, borrowers are always counseled on the various repayment plans,” id.,

ED’s designee confirmed that this “counsel[ing]” includes information provided

through “[e]ither written disclosures or [servicer] website[s],” RSUF Ex. 11 at

184:4‒8, 19‒20 (Battle).

      51.    Admitted.

      52.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 8 contains the quoted language. Defendants deny that ED’s testimony

represented “ED’s expectations of servicer counseling.” The cited testimony

makes no reference to “counseling” or ED’s general “expectations” for discussions


                                         12
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 15 of 162




with borrowers, and this assertion should be struck. Doc. 463 at 3. Rather, the

testimony pertains to a particular “hypothetical borrower who had been

unemployed for 13 months,” and how ED would “expect the servicer to respond”

to that situation. PSUF Ex. 8 at A-60:21‒22, A-63:7‒19 (Battle).

      53.    Denied. Paragraph 53 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck. Doc. 463 at 3. To the

extent further response is required, Defendants deny paragraph 53 because the

Rule 30(b)(6) designee for ED testified that, in a presentation she gave, she was

“trying to describe” that “forbearance would not be the first choice” in a

hypothetical conversation “[o]ver the telephone” and that ED is “expecting the

servicers to describe and help the borrower understand repayment options before

we seek a deferment or forbearance option.” PSUF Ex. 8 at A-52:24‒53:6 (Battle).

      54.    Admitted in part and denied in part. Defendants admit that at the

2012 Federal Student Aid conference, ED described its expectations to include the

quoted language. Defendants deny that these were “expectations for phone-based

communications.” ED’s Rule 30(b)(6) designee testified that “when we talk about

communication channels, all of the servicers have basic toll-free numbers, they

have IBR’s or conversants, they have self-service tools. . . . Some are very much

on social media – Facebook, Twitter, cellphones – whatever they can do in order to

catch – to reach – that borrower.” PSUF Ex. 102 at A-1985.


                                         13
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 16 of 162




      55.     Admitted.

      56.     Admitted.

      57.     Admitted in part and denied in part. Defendants deny that ED placed

general “limits . . . on the use of forbearance.” The presentation reflects ED’s

“Decision to Standardize” with respect to “Forbearance Limits,” because ED had

“discovered that some borrowers were on general forbearances for extended

periods of time.” PSUF Ex. 58 at A-1183. ED noted, “[t]herefore, the forbearance

process and rules were reevaluated to place a limit on a borrower request to extend

forbearance, in cases where there was 36 months of consecutive forbearance.” Id.

Defendants admit that the “Objectives” of that change included the quoted

objectives.

      58.     Admitted in part and denied in part. Defendants admit that a Rule

30(b)(6) designee for ED was asked: “[D]oes the Department expect that every

borrower of federal loans will be able to understand the repayment options that are

available to them based on written notices alone?” PSUF Ex. 8 at A-65:12–15

(Battle) (emphasis added). She answered: “No.” Id. at A-65:16 (Battle).

Defendants deny that ED does not expect borrowers to understand repayment

options based on written notices. See, e.g., RSUF Ex. 11 at 184:9‒20 (Battle)

(explaining that “[e]ither written disclosures or [servicer] website[s]” can

“appropriately notif[y]” borrowers about “options other than forbearance.”). ED’s


                                         14
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 17 of 162




view that written notices can effectively inform borrowers of their options is

further reflected in the regular email campaigns ED conducted and in which

Navient and other servicers were required to participate. For example, in a 2015

campaign, ED sent communications “to approximately 800,000 borrowers . . . to

ensure that these borrowers have the information they need to consider and apply

for the repayment option that best works for them.” RSUF Ex. 13 at

NAV-00021732. ED directed Navient and other servicers to provide information

regarding the repayment plans that borrowers selected after receiving these emails,

as well as information regarding borrowers who contacted their servicer in

response to the communication. Id. The effort was based on a similar campaign

ED conducted in 2014. Id.; see also RSUF Ex. 14.

      59.    Admitted.

      60.    Admitted.

      61.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 67 contains the quoted language. Defendants deny that “a 2010 internal

Navient memorandum discussed strategies by which the company could ‘drive

down unit cost while maximizing fee revenue.’” The document stated, “our goal is

to drive down unit cost while maximizing fee revenue and winning the default

scorecard,” while also “view[ing] Borrower Education as another key component

of our mission” and “point[ing] [borrowers] to the optimal solution based on their


                                         15
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 18 of 162




unique circumstances[.]” PSUF Ex. 67 at A-1279. The very next sentence after

the quoted language included in PSUF paragraph 61 states, “That mix is likely to

change over time as we improve our ability to communicate the benefits of and

fulfill other programs such as ‘Income Based Repayment.’” Id. To that end, Mr.

Bailer sent an email the same month describing several IDR-related initiatives and

stated, “We view IBR [as] critical to the success of CRS in both ED and FFELP

primarily because it addresses the proprietary borrower issue – students graduating

with debt levels that their salaries will never be able to support (doctor and

attorney debt levels with burger-flipper salaries). It is the silver bullet for the long-

term payment problem.” RSUF Ex. 15 at NAV-04439665. Likewise, a “Critical

Point” in the 2010 CRS New Hire Workbook states, “[w]hen the borrower calls

requesting a forbearance, you should advise of their options available other than

forbearance (Deferment, Auto Debit, Payment options).” RSUF Ex. 16 at 55.

      62.    Admitted in part and denied in part. Defendants admit that

deferments and grace periods are entitlements. Defendants deny that “deferment”

and “grace periods” are the only “entitlements.” Mr. Bailer testified that the

entitlements he was referring to in PSUF Exhibit 67 included “[i]ncome-based

repayment, deferment of any variety and other repayment options of which I can’t

all remember offhand.” RSUF Ex. 17 at 98:3‒23 (Bailer).




                                           16
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 19 of 162




      63.    Admitted in part and denied in part. Defendants admit that, in June

2013, Navient scheduled an “ED Collection Strategy Options Discussion.”

Defendants deny that “the only opportunity listed was to ‘[e]xpand use of

forbearance prospectively.” The internal document circulated ahead of the

scheduled discussion referenced “opportunities to improve margin” as compared to

the “[c]urrent philosophy,” which was to “[m]aximize use of repayment options”

and “[m]inimize use of forbearance prospectively.” PSUF Ex. 66 at A-1277.

Defendants deny that “Navient discussed” these topics because it is

unaccompanied by a reference in the record which supports the statement of fact

and it should be struck. Doc. 463 at 3.

      64.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 66 is dated June 2013 and listed the cons of expanding the use of

prospective forbearance, including “[c]ounter to public statements” and “[n]ot in

the best interests of the borrowers.” Defendants deny that it is a “strategy

document” because that statement is unaccompanied by a reference in the record

that supports the statement of fact, and should be struck. Doc. 463 at 3.

      65.    Denied. Defendants deny paragraph 65 because the Navient

employee whose testimony is cited—Johnathan Powell, a supervisor in one of

Navient’s call centers—was not discussing circumstances in which “a borrower

called seeking advice about repayment options.” Rather, Mr. Powell was


                                          17
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 20 of 162




discussing Navient’s “low talk time report,” RSUF Ex. 9 at 32:13‒21 (Powell),

which lists calls under 3.5 minutes, id., and which Navient supervisors review as “a

check to make sure [representatives are] doing everything correctly,” PSUF Ex. 12

at A-98:19‒20 (Powell).



            RSUF Ex. 18 ¶ 31.

                                                          Id. And the call used in

the CFPB’s own expert survey as an example of a call that “described” IDR and its

benefits lasted just over four minutes. SUF Ex. 152 at 241:22‒242:23 (Erdem).

      66.     Admitted in part and denied in part. Defendants deny that the facts

contained in paragraph 66 are material because the quoted language refers only to



                                                                           PSUF

Ex. 287 at A-8569.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 287 contains the quoted language. Defendants deny that



              Id. at A-8556.

      67.     Admitted.

      68.     Admitted.


                                         18
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 21 of 162




      69.   Admitted.

      70.   Admitted in part and denied in part. Defendants deny that the models

were “referred to as critical accounting assumptions.” PSUF Ex. 31 at A-342:21‒

343:2 (Zorick). Defendants admit that Navient Corporation had “models related to

loan performance,” PSUF ¶ 70, and “items that had financial statement impact”

and that those models “informed what [the company] referred to as critical

accounting assumptions.” PSUF Ex. 31 at A-342:21‒A-343:2 (Zorick).

Defendants deny that these models were “maintained” by Navient because

activities related to asset-backed securities were performed by Navient

Corporation. See RSUF Ex. 23 at NAV-00001221; RSUF Ex. 148 at 41:11‒15,

214:16–215:9, 239:20‒240:10 (O’Connell).

      71.   Admitted.

      72.   Admitted.

      73.   Admitted.

      74.   Admitted in part and denied in part. Defendants admit that

                                                                          Defendants

deny the first sentence in paragraph 74. IDR utilization was factored in Navient

Corporation’s critical accounting assumptions prior to 2015 through “the historical

data [Navient Corporation was] using to calculate a prepayment rate.” PSUF Ex.

31 at A-348:16–21 (Zorick).


                                        19
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 22 of 162




      75.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 31 contains the quoted language. Defendants otherwise deny paragraph

75. Activities related to asset-backed securities were performed by Navient

Corporation. See RSUF Ex. 148 at 41:11‒15, 214:16–215:9, 239:20‒240:10

(O’Connell); RSUF Ex. 23 at NAV-00001221. As Ms. Zorick testified, the

company accounted for prepayments, and IDR was included in that analysis. See

PSUF Ex. 31 at A-365:25‒366:10 (Zorick). Further, Ms. Zorick testified that the

company continued looking at IDR usage each quarter to see if anything was

changing and whether they would need to update the models if the historical

prepayment data was not accurately accounting for IDR utilization. See id. at

A-365:25‒A-366:19 (Zorick).

      76.    Admitted.

      77.    Admitted.

      78.    Admitted.

      79.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 77 contains the quoted language. Defendants deny this paragraph to the

extent it implies Barrow Hanley was a significant investor in asset-backed

securities issued by Navient Corporation because paragraph 79 is unaccompanied

by a reference in the record which supports that statement of fact, and it should be

struck. Doc. 463 at 3. To the extent further response is required, Barrow Hanley is


                                         20
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 23 of 162




an equity investor, and it currently owns a 2.82% stake. See RSUF Ex. 20 (last

visited July 10, 2020); see also RSUF Ex. 21 at 302:8–12 (Remondi).

      80.   Admitted, except that the quote should say “we do promote it as a

repayment tool,” PSUF Ex. 77 at A-1423 (emphasis added), not “we do promote is

as a repayment tool.”

      81.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 92 contains the quoted language. Defendants deny that the email was “to a

Navient employee” because activities related to asset-backed securities were

performed by Navient Corporation. See RSUF Ex. 148 at 214:16–215:9

(O’Connell); see also id. at 41:11‒15, 239:20‒240:10; RSUF Ex. 23 at

NAV-00001221.

      82.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 94 contains the quoted language. Defendants deny that the email was sent

to “a Navient employee” because activities related to asset-backed securities were

performed by Navient Corporation. See RSUF Ex. 148 at 41:11‒15, 214:16-215:9,

239:20‒240:10 (O’Connell); RSUF Ex. 23 at NAV-00001221.

      83.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 94 contains the quoted language. Defendants deny that Mr. Rein said that

the quoted language




                                        21
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 24 of 162




                                     Steve McGarry, head of investor relations,

RSUF Ex. 22 at 114:16–23 (Zorick),



                       PSUF Ex. 94 at A-1805.

      84.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 94 contains the quoted language. Defendants deny that

                                                    and deny that



                                              One of the “reasons” why usage of

IDR for FFELP loans is lower than it is for Direct loans is because FFELP loans

are eligible for fewer IDR programs than Direct Loans. See PSUF Ex. 51 at

A-1113.

      85.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 93 contains the quoted language. Defendants deny that Barclays “sought a

comparison” because it is unaccompanied by a reference in the record which

supports the statement of fact and should be struck. Doc. 463 at 3. Defendants

also deny in part that “Navient employees received an email.” At least some of the

employees are Navient Corporation employees. RSUF Ex. 19. And activities

related to asset-backed securities were performed by Navient Corporation. See




                                       22
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 25 of 162




RSUF Ex. 148 at 214:16-215:9 (O’Connell); see also id. at 41:11‒15, 239:20‒

240:10; RSUF Ex. 23 at NAV-00001221.

      86.    Admitted.

      87.    Admitted.

      88.    Admitted.

      89.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 98 contains the quoted language. Defendants deny that “the company” was

questioned to the extent it refers to any company other than Navient Corporation.

The question was sent to an employee of Navient Corporation. RSUF Ex. 19.

      90.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 97 contains the quoted language. Defendants deny that “the company”

received questions to the extent it refers to any company other than Navient

Corporation. The question was sent to an employee of Navient Corporation. See

RSUF Ex. 19.

      91.    Admitted.

      92.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 31 contains the quoted language. Defendants deny that, “[f]rom April

2015 through November 2016, downgrade watches by Moody’s and Fitch affected

the securitization activities of Navient Corporation.” That statement is

unaccompanied by a reference to the record which supports it, and should be


                                         23
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 26 of 162




struck. Doc. 463 at 3. To the extent further response is required, Ms. Zorick

testified that the “downgrade watches were relevant to [her] work at the company”

from April 2015 until she left in November 2016. PSUF Ex. 31 at A-353:2‒8

(Zorick). She did not testify that they “affected the securitization activities of

Navient Corporation.”

      93.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 31 contains the quoted language. Defendants deny that “[i]t is important to

Navient Corporation that it avoid a ‘downgrade’ of its asset-backed securities in

order to retain ‘strong relationships’ with the investors in those securities.” Ms.

Zorick testified that, “[t]here’s no direct consequence to the company itself . . . if a

security is downgraded.” PSUF Ex. 31 at A-354:6–14 (Zorick).

      94.    Admitted.

      95.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 40 contains the quoted language and that Navient Corporation extended the

maturity dates of the bonds. Defendants deny that any measures were “costly”

because it is unaccompanied by a reference in the record which supports the

statement of fact and should be struck. Doc. 463 at 3. These statements were

included in a section of the 2015 10-K entitled “Funding and Liquidity Risk

Management,” and there is no indication that these measures were “costly.” PSUF

Ex. 40 at A-730‒A-731. Furthermore, Navient recommended that Moody’s


                                           24
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 27 of 162




“should assume” such measures would occur, and “the liquidity required to do so

is minimal.” RSUF Ex. 23 at NAV-00001175 ‒ 1176.

      96.    Denied. Defendants deny that the quoted material describes the “risks

to its asset-backed securities posed by income-driven repayment plans,” and deny

that the quotation is accurate. An entire paragraph has been excised between the

first and second paragraphs with no indication that it was left out. See PSUF Ex.

41 at A-869. Further, the sentence included above as “[T]he terms of the education

loans may be extended as a result of . . . income-driven repayment plans” actually

reads: “[T]he terms of the education loans may be extended as a result of grace

periods, deferment periods, income-driven repayment plans or other repayment

terms or monthly payment amount modifications agreed to by the servicer, for

example.” PSUF Ex. 41 at A-869.

      97.    Admitted.

      98.    Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 23 contains the quoted language. Defendants deny that the testimony

applies “generally.” The witness was employed until February 2012, so he could

only testify regarding the use of the guide up to that date. See RSUF Ex. 17 at

9:15‒23 (Bailer). Further, the witness testified that the company “would adjust

these documents” as “there was increasing clarity from the department about the

rules of IBR.” Id. at 149:1‒4 (Bailer).


                                          25
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 28 of 162




      99.    Admitted in part and denied in part. Defendants admit that the

attachment to the email in PSUF Exhibit 69 was a repayment guide used in 2011

that provided guidance to representatives on various repayment options.

Defendants deny that PSUF Exhibit 69 is “[t]he repayment guide used in 2011”

because Navient representatives had a variety of tools and procedures to guide

their conversations with borrowers. For example, the repayment “hierarchy” for

“offering customers assistance when having difficulty making their monthly

payments” directed representatives to discuss “repayment option[s]” first and

forbearance last. RSUF Ex. 24 at NAV-01666672.

      Defendants further deny that the guide provided a “decision tree.” Navient’s

30(b)(6) designee testified that such a “reference tool” was “purely a guide that

[agents] can use as a reference to try and get the right questions to help [] guide the

conversation with the customer.” RSUF Ex. 25 at 177:17–21 (Peterson).

      100. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 72 contains the quoted language, although the quoted language appears at

A-1385, not A-1384. Defendants deny that the guide provided a “decision tree”

for the reasons stated in response to paragraph 99. See supra RSUF ¶ 99.

      101. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 72 contains the quoted language. Defendants deny that the document

contains a “decision tree” that “rout[es]” representatives to a particular “set of


                                          26
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 29 of 162




options” for the reasons stated in the response to paragraph 99. See supra RSUF

¶ 99. Defendants deny that “IDR plans were only shown as options to be presented

to borrowers who could pay some portion of their monthly payment,” and that “[i]f

the borrower could not afford to make any payment, the decision tree routed the

representative to only to forbearance and deferment as options to be presented to

that borrower.” Mr. Bailer, who participated in the development of a similar guide,

testified that these guides were “never intended to be a script or prescriptive though

[sic] shalt do this in this situation.” PSUF Ex. 23 at A-249:18–20 (Bailer). He

explained that “[i]t’s a tool to guide the conversation. It wasn’t meant to be a

policy statement on if this, then that . . . [i]t was very much a way to formulate the

structure of the phone call.” RSUF Ex. 17 at 138:21‒139:4 (Bailer). Furthermore,

Navient’s 30(b)(6) designee, when asked whether the guide should be interpreted

that way, testified “that’s not the way the conversations go,” RSUF Ex. 25 at

178:4‒5 (Peterson), and explained that “our representatives are not using this as a

true flow of if they say yes, then you should automatically go to the top or the

bottom or the left or the right.” Id. at 177:6–9 (Peterson) (emphasis added).

Instead, Navient employees understood that IDR should be discussed with

borrowers who could not afford to make any payment because borrowers could be

eligible for a $0 payment under an IDR plan. See, e.g., RSUF Ex. 26 at 99:25–




                                          27
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 30 of 162




100:12 (Croft); RSUF Ex. 27 at 184:20–23 (Catt); RSUF Ex. 28 at 95:23–96:4

(Oliver).

      102. Admitted in part and denied in part. Defendants deny that the second

page of the repayment guide “sorted options according to whether a borrower”

could make payments. The options are sorted in the same order as Navient’s

repayment options “hierarchy,” with repayment plans first, including IDR, and

forbearance last. RSUF Ex. 24 at NAV-01666672. Defendants admit that the

guide states “CAN NOT [sic] Make Monthly Payments” next to deferment and

forbearance. PSUF Ex. 69 at A-1291; PSUF Ex. 72 at A-1387.

      103. Admitted.

      104. Denied. Defendants deny paragraph 104 for the reasons stated in

response to paragraph 102. See supra RSUF ¶ 102.

      105. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 278 contains the quoted language. Defendants deny that the document was

used in the manner described. Navient’s Rule 30(b)(6) designee testified that this

document “is not what the agents would work from.” SUF Ex. 148 at 184:20–21

(Peterson). Instead, the document is “a visual depiction at the very highest level”

of a separate “interactive tool that [representatives] interact with when they’re

talking to the customer.” Id. at 181:24–182:15 (Peterson). That tool has “many

questions that are not depicted on [this document],” which are geared toward


                                          28
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 31 of 162




“trying to find the least expensive overall program for the customer.” RSUF Ex.

25 at 186:5–188:1 (Peterson). The document cited merely provided representatives

with “a very high-level understanding of what they are going experience when they

use [the tool].” Id. at 186:16–18 (Peterson).

      106. Admitted in part and denied in part. Defendants admit that “[a] Rule

30(b)(6) designee for ED reviewed the 2011 repayment guide in the course of a

Rule 30(b)(6) deposition of ED.” Defendants deny that the guide was used as a

“decision tree” for the reasons stated in the responses to paragraphs 99–101. See

supra RSUF ¶¶ 99–101.

      107. Denied. The cited testimony by ED’s designee concerns only the

CFPB’s interpretation of the document as applied to one “hypothetical borrower

who had been unemployed for 13 months.” PSUF Ex. 8 at A-60:21–61:3 (Battle).

Moreover, the repayment guide was provided to ED multiple times, and was

approved by ED before the guide was distributed for use in Navient’s call centers.

See RSUF Ex. 7 at 24:18–25:6, 34:23‒40:5 (Tessitore); RSUF Ex. 29 at NAV-

00781753; RSUF Ex. 30 at NAV-00686505. One ED official responded that the

guide looked “really helpful.” RSUF Ex. 30 at NAV-00686237. ED also

confirmed directly that Navient’s calls with borrowers aligned with ED’s

expectations, including through site visits during which ED officials listened to

such calls. RSUF Ex. 7 at 147:15–148:8 (Tessitore). As part of one such visit in


                                         29
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 32 of 162




March 2017, ED reviewed more than 2,000 calls between Navient and federal

student loan borrowers from between January 1, 2014 and March 30, 2017. Id. at

163:12–167:13 (Tessitore); RSUF Ex. 31 at ED000569. In November 2018, ED

issued a statement that, based on the March 2017 site visit, as well as its “own due

diligence . . . and . . . analysis of Navient as compared with other servicers,” it had

“concluded that Navient was not improperly steering borrowers into forbearance.”

RSUF Ex. 32 at *1. According to the statement, “the duration of forbearances for

Navient borrowers was actually among the lowest of the Department’s nine

servicers,” while “Navient also had among the highest take-up rates for income-

driven repayment plans, as well as longer than average call durations in

comparison to all servicers.” Id. at *2.

      108. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 11 contains the quoted language. Defendants deny that the reports were

“about how their average call handle time compared with that of their peers”

because the report

                                                    RSUF Ex. 33.

      109. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 100 contains the quoted language. Defendants deny that the performance

metrics were based only on “average call times” because the declaration also

identified “the accuracy of information conveyed to borrowers” and “caller


                                           30
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 33 of 162




feedback from surveys.” PSUF Ex. 100 at A-1961 ¶ 10. Furthermore, the former

employee whose declaration is cited in paragraph 109 testified that the metrics

included “first-call resolution” and a “customer service score.” RSUF Ex. 34 at

253:25–254:7 (Sabulski). Defendants also deny that the former employee was

referring to the same “reports” referenced in paragraph 108. See supra PSUF

¶ 108. The declarant was only employed by Navient for five months, from

November 2012 to March 2013. PSUF Ex. 100 at A-1958 ¶ 3.

      110. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 11 contains the quoted language. Defendants deny that the “Navient Rule

30(b)(6) designee testified that falling below a certain average handle time would

disqualify an employee from receiving incentive-based compensation.” PSUF Ex.

11 at A-90:6–9 (Peterson). This testimony was referring to only a single

“incentive compensation [plan] for customer service specialists in 2013.” RSUF

Ex. 25 at 126:8–11 (Peterson); RSUF Ex. 35 at NSI-019-0000137. Navient used

various incentive plans over time and for different call center divisions, and the

factors to qualify for incentive compensation varied by plan. See, e.g., RSUF Ex. 9

at 38:20–40:13 (Powell) (describing period in which average call time was not an

incentive plan factor for certain call center divisions).

      As to the plan referenced in this paragraph, there were several factors that

could disqualify a representative from receiving incentive compensation,


                                           31
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 34 of 162




                                                             , RSUF Ex. 35 at NSI-

019-0000137, as well as low “first call resolution” scores, which were determined

based on whether a customer called Navient again shortly after speaking to a

representative about an issue, in order to assess “how well [the representative] did

at answering the customer’s question the first time that they called.” RSUF Ex. 25

at 113:20–22 (Peterson).

      111. Admitted in part and denied in part. Defendants admit that Mr. Bailer

testified that “[t]heir compensation was generally based on a base salary plus an

incentive plan that would have been based on what I might call key performance

indicators like statistical metrics plus some more subjective components, if you

will.” PSUF Ex. 23 at A-245:18–22 (Bailer). Defendants deny that the incentive

plans did not change over time. Mr. Bailer was employed until February 2012,

RSUF Ex. 17 at 9:15–16 (Bailer), and testified to his recollection of the key

performance indicators during that time as including “resolving a phone call on the

first attempt,” “time and attendance,” “something related to the average duration of

the phone call,” “something related to a customer satisfaction score,” and “results

of phone monitoring.” Id. at 23:4–16 (Bailer).

      112. Admitted.

      113. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 83 contains the quoted language. Defendants deny that “Navient call


                                         32
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 35 of 162




center managers encouraged their employees to get through calls quickly.”

                                                             PSUF Ex. 83 at

A-1504. Supervisors testified that feedback based on “overexplaining” was meant

to encourage representatives to “be more concise with the information” to not

overcomplicate things for borrowers. RSUF Ex. 36 at 100:10–16 (Sachs); see also

RSUF Ex. 37 at 285:15–18, 286:14–16 (Keenan) (supervisor did not “expect

anybody to do shortcuts,” or “cut corners”); RSUF Ex. 17 at 30:15–19 (Bailer)

(“[I]f someone was repeating some bit of information ad nauseam for no benefit

where it was clear that the customer already understood what we were trying to

explain, that would be means for feedback for that agent.”). It would not be an

instance of “over-explaining” to discuss particular aspects of IDR, and feedback

would be given to agents “that have left out some of the details” of IDR. RSUF

Ex. 36 at 104:16–105:4 (Sachs).

      Moreover, Navient employees testified that Navient’s call time targets

benefitted borrowers, because they encouraged representatives to learn “more

about [repayment] programs” and become “more efficient in explaining them.”

RSUF Ex. 28 at 157:10–21 (Oliver). As one supervisor explained, when a call

“becomes too long, it can actually be detrimental to your customer, because you

talk about things that don’t relate to the customer’s questions, which triggers more




                                         33
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 36 of 162




questions or a lack of confidence in the answer, which makes them call back.”

RSUF Ex. 27 at 173:14–20 (Catt).

      114. Admitted.

      115. Admitted.

      116. Admitted.

      117. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 90 contains the quoted language. Defendants deny



                                                  PSUF Ex. 90 at A-1771.

      118. Admitted.

      119. Admitted.

      120. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 88 contains the quoted language. Defendants deny that “[e]ven exceeding

the goal by one second would draw criticism.”

                                                    PSUF Ex. 88 at A-1736.

      121. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 83 contains the quoted language. Defendants deny



                                                                      PSUF Ex.

83 at A-1496.


                                       34
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 37 of 162




      122. Admitted.

      123. Admitted that PSUF Exhibit 100 contains the quoted language, but

denied that paragraph 123 is material because the declaration is contradicted by the

declarant’s deposition testimony. See In re CITX Corp., 448 F.3d 672, 679 (3d

Cir. 2006) (recognizing that discovery during a deposition of “untruths” in a

witness’s affidavit warrant discounting the affidavit for purposes of summary

judgment). The declarant, Lynn Sabulski, testified that she did not enroll

borrowers in forbearance rather than “[d]iscussing each option such that a

borrower could make an informed decision” to “help [her] keep the call under

seven minutes.” PSUF Ex. 100 at A-1965 ¶ 18. Instead she “attempt[ed] to meet

the [call time] metrics to the best of [her] ability while also providing thorough and

accurate information to the borrowers, and when those two intentions overlapped,

[her] tendency was to provide additional information.” RSUF Ex. 34 at 252:13–19

(Sabulski). Ms. Sabulski explained that she was “trained [by Navient] to provide

information about income-driven repayment options,” id. at 310:12–14 (Sabulski),

and described that training as “extremely thorough,” id. at 207:4–11 (Sabulski),

and “consistent with providing quality customer service,” PSUF Ex. 100 at A-

1959–A-1960 ¶ 6. She acknowledged that she was able to advise borrowers about

IDR plans on calls lasting less than seven minutes. RSUF Ex. 34 at 241:23–247:6

(Sabulski). Ms. Sabulski also could not identify any Navient representative who


                                         35
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 38 of 162




enrolled borrowers in forbearance or avoided discussing IDR in order to shorten

their call times. Id. at 306:9–310:11 (Sabulski).

      124. Admitted that PSUF Exhibit 100 contains the quoted language, but

denied that paragraph 124 is material because the declaration is contradicted by the

declarant’s deposition testimony for the reasons stated in the response to paragraph

123. See supra RSUF ¶ 123; In re CITX Corp., 448 F.3d at 679. It is also

contradicted by the testimony of other representatives the CFPB identified as

witnesses who testified that they adhered to policies requiring them to inform

borrowers about IDR prior to offering forbearance. See, e.g., RSUF Ex. 37 at

240:21–241:22 (Keenan); RSUF Ex. 38 at 30:8–32:20, 114:12–25, 147:10–148:24

(Roney); RSUF Ex. 28 at 95:23–97:13, 134:14–35:15 (Oliver); RSUF Ex. 39 at

55:12–16 (Holman).6

      125. Admitted in part and denied in part. Defendants admit that Navient’s

call center supervisors reviewed calls on a monthly basis for the representatives

that they supervised. Defendants deny that “the supervisor was only required to

listen to five to ten calls per month for each representative, and those calls could

cover any subject.” Mr. Powell continued to testify that “[b]etween the team lead




6
  These employees were identified by the CFPB from a spreadsheet produced by
Navient containing the names and contact information for 3,107 former
representatives. See RSUF Ex. 40.

                                          36
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 39 of 162




and the supervisor, we listen to plenty more” than “five to ten per month . . . for a

particular agent.” RSUF Ex. 9 at 31:3–11 (Powell); see also id. at 25:7‒28:17

(Powell). As Mr. Powell explained, the calls he listens to are “only one level” of

Navient’s call monitoring efforts. Id. at 65:8 (Powell). In addition to call center

management, quality assurance listens to thousands of calls each month, RSUF

Ex. 41 at 78:22–80:14 (Wisnewski), as do separate first-level compliance and

corporate compliance groups, RSUF Ex. 42 at 46:22–47:12, 77:16–78:8 (Potomis).

In addition, biweekly “calibration” meetings are held in which members of quality

assurance, compliance, and call center management all “listen to calls” and “make

sure . . . expectations are the same” across groups. RSUF Ex. 41 at 93:9–94:8

(Wisnewski).

      126. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 12 contains the quoted language. Defendants deny that, “[i]f a supervisor

listened to a call in which a customer service representative was found not to have

advised a borrower about IDR options, the conduct would not be written up.” In

the very next sentence after the quoted language, Mr. Powell testified, “The

[quality assurance] score would be a direct consequence which could trickle into

her incentive[.]” PSUF Ex. 12 at A-102:18‒19 (Powell). Mr. Powell further

testified that supervisors “would monitor it to determine if the problem persists.”

SUF Ex. 124 at 184:11–17 (Powell). Also, this conduct was repeatedly written up


                                          37
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 40 of 162




in employees’ monthly performance evaluations. PSUF Ex. 91 at A-1785

(



                 ); PSUF Ex. 87 at A-1708 (

                                                                                  );

PSUF Ex. 79 at A-1474 (

             ); PSUF Ex. 79 at A-1477 (

                  ); PSUF Ex. 79 at A-1479 (



              ); PSUF Ex. 86 at A-1698 (

       ); PSUF Ex. 89 at A-1743 (



                                     ); PSUF Ex. 83 at A-1495 (



                ). See also PSUF Ex. 90 at A-1767–A-1772, A-1774–A-1775,

A-1777–A-1778, A-1780–A-1781. Finally, other current and former Navient

supervisors confirmed that representatives who failed to inform borrowers about

appropriate repayment options would face discipline, up to and including

termination. See, e.g., RSUF Ex. 26 at 83:11–84:8 (Croft); RSUF Ex. 37 at 157:8–




                                       38
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 41 of 162




18 (Keenan) (former Navient supervisor testified she “fired people” for “failing to

follow the quality criteria”).

      127. Admitted.

      128. Admitted in part and denied in part. Defendants admit that “coaching

points included feedback on the performance of call center representatives.”

Defendants deny the statement that follows. The purpose of “calibration” meetings

is to “ensure accurate monitoring” of calls between borrowers and Navient

representatives. RSUF Ex. 41 at 93:9–11 (Wisnewski). Members of quality

assurance, compliance, and call center management all “listen to calls” and “score”

them in order to make sure members of these groups are “on the same page.” Id. at

93:12–22 (Wisnewski). Navient’s Director of Quality Assurance testified, “if

there’s an error on the call . . . if an agent should have done something better, then

[the calibration session is] the time when we kind of vet that out . . . to make sure

that . . . our expectations are the same.” Id. at 93:23–94:2 (Wisnewski).

      129. Admitted.

      130. Admitted.

      131. Admitted.

      132. Admitted.

      133. Admitted.

      134. Admitted.


                                          39
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 42 of 162




      135. Admitted.

      136. Admitted.

      137. Admitted.

      138. Admitted.

      139. Admitted, but denied that the facts contained in paragraph 139 are

material because the representative processed an administrative forbearance “to

bring the account current,” PSUF Ex. 76 at A-1418, which the CFPB has said is

not at issue in this lawsuit, Doc. 491 at 6.

      140. Admitted in part and denied in part. Defendants admit that PSUF

Exhibits 59, 63, 80, and 81 describe calls that employees indicated would be sent

to Mr. Remondi. Defendants deny that these exhibits describe “calls in which the

borrower was not adequately advised on IDR options,” as that language appears

nowhere in the documents cited. Moreover, the exhibits describe just one call on

which a borrower enrolled in a voluntary forbearance without the representative

discussing IDR; that borrower had “called asking to postpone payment until the

end of the month but mentioned she can start making payments by January.”

PSUF Ex. 59 at A-1235. The remaining descriptions do not state that the calls

ended in voluntary forbearance. See PSUF Ex. 63 at A-1265 (stating “IBR option

should have been explored” on call where representative offered a deferment, and

processed administrative forbearance); PSUF Ex. 80 at A-1482‒A-1483


                                           40
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 43 of 162




(describing call on which “IBR should have been explored prior to Graduated

repayment”); PSUF Ex. 81 at A-1486 (describing call on which representative

“should have asked questions that will determine the borrower’s eligibility for a

repayment plan like IBR or Deferment before processing Forbearance,” without

specifying what type of forbearance was processed). And other representatives

discussed IDR but were encouraged to tell borrowers about submitting IDR

applications online. See PSUF Ex. 59 at A-1235; PSUF Ex. 81 at A-1486. In

addition, Mr. Remondi testified that after receiving such calls, he would “have

some follow-up . . . to see what were the circumstances,” including “[w]hat was

the situation with the account,” whether the borrower had “a very small amount of

outstanding balance,” or had “explicitly rejected IDR at some previous contact in

the past.” RSUF Ex. 21 at 220:12‒221:19 (Remondi).

      141. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 149 contains the quoted language. Defendants deny the statement

preceding the quoted material. i3 Group was hired by universities, which have a

“tremendous stake” in keeping their students’ default rates low because “[t]heir

federal funding is based, partially on . . . how many students have defaulted.”

RSUF Ex. 43 at 30:12–25 (Farmer). Ralph Farmer, a former i3 group employee,

explained that as a student counselor at i3, he “would make calls through a list

provided by a database to students who were delinquent on their loans. And once


                                         41
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 44 of 162




talking with them, I would explain to them the programs available to help them get

out of this delinquency and the long-term-solution to their debt.” Id. at 21:23‒22:4

(Farmer). Mr. Farmer testified that he had “no remembrance of Sallie Mae

directing a borrower towards the forbearance or other program that I felt was

inappropriate during the time I was a counselor.” Id. at 66:13‒16 (Farmer). Mr.

Farmer further acknowledged that concerns he raised at i3 were focused on

instances in which deferments were offered, not forbearances. Id. at 110:5‒112:21,

127:20‒128:4 (Farmer).

      142. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 56 contains the quoted language. Defendants deny that the i3

representative was “explaining how Navient representatives” were not offering

IDR. A Navient employee wrote in response that she “believe[s] this may be

isolated to one agent. I asked numerous supervisors if they were aware of any

system thresholds that required a supervisor to override to send an IBR form to a

borrower under 30k. No one had heard a thing in reference to this. In addition, it

is CRS procedure to really push for the borrower to submit the IBR application on

the studentloans.gov website to apply instead of sending them a form because it is

a much more efficient process for the borrower.” PSUF Ex. 56 at A-1161.

      143. Admitted in part and denied in part. Defendants deny that Exhibit 82

is material because it concerns Navient’s “CollegeServ” division, PSUF Ex. 82,


                                        42
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 45 of 162




which is a separate call center that “support[s] customer service calls

from . . . schools,” not borrowers, RSUF Ex. 17 at 12:8‒11 (Bailer).

      To the extent further response is required, Defendants admit that PSUF

Exhibit 82 contains the quoted language. Defendants deny that the document

concerns multiple “representatives” because the University of Phoenix

representative describes only one call and makes clear that “[t]his is the first time I

have gotten this and was hoping we can confirm this procedure to prepare for

future calls.” PSUF Ex. 82 at A-1490. In addition, the document shows that a

supervisor in the CollegeServ division was asked to review and “see if the team

needs some updated info to be able to speak accurately to IBR related questions.”

Id. at A-1489.

      144. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 82 contains the quoted language. Defendants deny that the quoted

language describes “Navient’s policy” for the reasons stated in response to

paragraph 143. See supra RSUF ¶ 143.

      145. Admitted in part and denied in part. Paragraph 145 violates the

Court’s order that the statement of fact should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2. It presents as a single fact what are multiple


                                          43
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 46 of 162




assertions regarding the CFPB’s purported call sample. The paragraph should be

struck.

      To the extent further response is required, Defendants admit that the CFPB

requested call recordings, and that Defendants produced call recordings in

response. Defendants admit that certain call recordings produced to the CFPB

contained “call fragments, automated scripts only, conversations with someone

other than the borrower, a busy signal, or calls where forbearance was not

discussed or placed on the loan during the course of the call.” PSUF ¶ 145.

      Defendants deny that data regarding these calls “indicated that the borrower

enrolled in a prospective forbearance but not a retroactive forbearance” on “1,124

call recordings covering 1,103 calls.” As explained in Defendants’ response to

paragraph 151, various calls in the CFPB’s purported “sample” did not involve

borrowers who “enrolled in a prospective forbearance.” See infra RSUF ¶ 151.

      Defendants deny that the calls represented a “stratified random sample.”

The statement should be struck because it is not supported by the cited declaration,

which is itself inadmissible expert opinion testimony improperly presented by a

CFPB attorney. See Doc. 508.



                               See RSUF Ex. 18 ¶ 10 (noting more than

twenty-four million call records for the period 2011 through 2016).


                                         44
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 47 of 162




                                                        Id. at ¶¶ 13‒18.




                                                                      RSUF

Ex. 18 ¶¶ 23, 25.



              RSUF Ex. 18 ¶¶ 22‒23.




                                      45
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 48 of 162



                                                                       7
                                                                           RSUF

Ex. 44 ¶¶ 5‒7, Ex. B; RSUF Ex. 45. At least 143 borrowers had discussions about




7
 The CFPB has summarized hundreds of call recordings in single paragraphs, and
Defendants have endeavored to respond to the CFPB’s factual assertions without
further burdening the Court. Defendants have provided the Court with transcripts
of the calls quoted as examples, which can be found at the exhibit numbers noted.
Defendants have provided additional call recordings that support the denials on a
disk in a folder labeled RSUF Ex. 45; Defendants will provide transcripts of any
additional cited call recordings at the Court’s request. See RSUF Ex. 45 at
NAV-06591497, NAV-06591684, NAV-06591275, NAV-06591285,
NAV-06591289, NAV-06591307, NAV-06591311, NAV-06591314,
NAV-06591328, NAV-06591336, NAV-06591340, NAV-06591345,
NAV-06591352, NAV-06591355, NAV-06591409, NAV-06591417,
NAV-06591420, NAV-06591421, NAV-06591426, NAV-06591433,
NAV-06591434, NAV-06591485, NAV-06591490, NAV-06591496,
NAV-06591514, NAV-06591521, NAV-06591524, NAV-06591530,
NAV-06591541, NAV-06591543, NAV-06591544, NAV-06591547,
NAV-06591549, NAV-06591560, NAV-06591563, NAV-06591576,
NAV-06591585, NAV-06591595, NAV-06591608, NAV-06591612,
NAV-06591615, NAV-06591617, NAV-06591625, NAV-06591630,
NAV-06591634, NAV-06591647, NAV-06591653, NAV-06591663,
NAV-06591666, NAV-06591670, NAV-06591671, NAV-06591691,
NAV-06591694, NAV-06591701, NAV-06591703, NAV-06591704,
NAV-06591708, NAV-06591725, NAV-06591726, NAV-06591730,
NAV-06591750, NAV-06591764, NAV-06591773, NAV-06591776,
NAV-06591778, NAV-06591804, NAV-06591810, NAV-06591826,
NAV-06591835, NAV-06591836, NAV-06591843, NAV-06591869,
NAV-06591878, NAV-06591885, NAV-06591890, NAV-06591895,
NAV-06591912, NAV-06591913, NAV-06591916, NAV-06591919,
NAV-06591920, NAV-06591923, NAV-06591924, NAV-06591926,
NAV-06591929, NAV-06591931, NAV-06591932, NAV-06591935.

                                       46
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 49 of 162




IDR with Navient representatives after the calls identified in PSUF Exhibit 289.8

RSUF Ex. 44 ¶¶ 5‒7, Ex. B.




8
 See RSUF Ex. 45 at NAV-06591720, NAV-06591821, NAV-06591873,
NAV-06591770, NAV-06591698, NAV-06591380, NAV-06591463,
NAV-06591513, NAV-06591807, NAV-06591643, NAV-06591626,
NAV-06591267, NAV-06591905, NAV-06591535, NAV-06591591,
NAV-06591428, NAV-06591939, NAV-06591452, NAV-06591566,
NAV-06591326, NAV-06591300, NAV-06591792, NAV-06591461,
NAV-06591656, NAV-06591358, NAV-06591288, NAV-06591412,
NAV-06591729, NAV-06591592, NAV-06591320, NAV-06591516,
NAV-06591312, NAV-06591371, NAV-06591479, NAV-06591495,
NAV-06591655, NAV-06591667, NAV-06591844, NAV-06591390,
NAV-06591710, NAV-06591642, NAV-06591413, NAV-06591441,
NAV-06591256, NAV-06591475, NAV-06591765, NAV-06591478,
NAV-06591472, NAV-06591386, NAV-06591435, NAV-06591294,
NAV-06591364, NAV-06591690, NAV-06591493, NAV-06591712,
NAV-06591736, NAV-06591904, NAV-06591739, NAV-06591464,
NAV-06591633, NAV-06591570, NAV-06591862, NAV-06591324,
NAV-06591857, NAV-06591632, NAV-06591439, NAV-06591554,
NAV-06591375, NAV-06591638, NAV-06591775, NAV-06591411,
NAV-06591271, NAV-06591480, NAV-06591332, NAV-06591333,
NAV-06591590, NAV-06591605, NAV-06591525, NAV-06591886,
NAV-06591741, NAV-06591466, NAV-06591369, NAV-06591553,
NAV-06591377, NAV-06591457, NAV-06591444, NAV-06591491,
NAV-06591556, NAV-06591596, NAV-06591443, NAV-06591286,
NAV-06591648, NAV-06591864, NAV-06591728, NAV-06591628,
NAV-06591432, NAV-06591659, NAV-06591453, NAV-06591462,
NAV-06591429, NAV-06591388, NAV-06591651, NAV-06591896,
NAV-06591270, NAV-06591760, NAV-06591811, NAV-06591445,
NAV-06591933, NAV-06591714, NAV-06591545, NAV-06591724,
NAV-06591813, NAV-06591874, NAV-06591467, NAV-06591831,
NAV-06591503, NAV-06591449, NAV-06591523, NAV-06591711,
NAV-06591677, NAV-06591934, NAV-06591456, NAV-06591290,
NAV-06591814, NAV-06591756, NAV-06591501, NAV-06591258,
NAV-06591427, NAV-06591565, NAV-06591892, NAV-06591897.

                                        47
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 50 of 162




       The chart below provides some illustrative examples.

    Call Recording and Time in                Call Description
    Transcript Exhibits relation to
                        CFPB’s
                        requested call

    RSUF Ex. 46;         < 2 weeks prior      Navient to borrower: “one thing we could
    RSUF Ex. 47 at                            do is get you signed up on a payment plan
    3:7‒11                                    that is based off of your taxable income.
                                              And since your taxable income is zero it
                                              would default your monthly payment to
                                              zero.”

                                              When the borrower asked if he instead had
                                              “any deferment or forbearance left,” the
                                              representative responded, “you do have
                                              those available, but this is really a lot
                                              better than the deferment or forbearance”
                                              because “there’s an interest subsidy [and]
                                              it’s just a very simple application
                                              process.”
    RSUF Ex. 48;         15 days prior        Navient told borrower he was “eligible for
    RSUF Ex. 49 at                            a zero-dollar monthly payment for a year.
    8:9‒12                                    And the government will pay the interest
                                              on your subsidized loans.”
    RSUF Ex. 50;         6 weeks prior        Navient to borrower: “what you want to
    RSUF Ex. 51 at                            do is you want to go ahead and apply for
    9:17–10:3                                 [income-based repayment]”9
    RSUF Ex. 54;         6 weeks prior        Navient to borrower: “[t]he income based
    RSUF Ex. 55 at                            repayment plan is the best option for you
    16:24–17:5                                because you . . . still go ahead and make
                                              payments on your loans. And the best
                                              thing about this income based repayment

9
  This borrower had an additional call less than three months prior, on which a
Navient representative informed her she “could qualify for the income-based
repayment, and [her] payment could be reduced as low as $259,” to which the
borrower responded “[o]h, my gosh. I don’t know where you are, but I could hug
you.” RSUF Ex. 52; RSUF Ex. 53 at 5:1–7.

                                         48
  Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 51 of 162




                                   plan is your federal loan may be forgiven
                                   after 25 years.”
RSUF Ex. 56;       < 3 months      Navient to borrower: “if you’re currently
RSUF Ex. 57 at     prior           not working and you have zero income
5:1‒7                              there is a form which we can send you
                                   called an income based repayment to give
                                   you a zero payment for 12 months.”
RSUF Ex. 58;       < 1 month prior Navient to borrower: “that income driven
RSUF Ex. 59 at                     repayment plan, that would be the best
4:23–25                            thing to do.”
RSUF Ex. 60;       < 8 months      Navient to borrower: “qualified for
RSUF Ex. 61 at     prior           income based repayment plan [with] a
9:9–14                             calculated $0 payment each month.”
RSUF Ex. 62;       < 2 months      Navient told borrower he was “eligible for
RSUF Ex. 63 at     prior           income based repayment” and “advise[d
6:1–3, 7:5–8                       him] that [he] apply.”
RSUF Ex. 64;       < 3 months      Navient to borrower: “[y]ou actually
RSUF Ex. 65 at     prior           qualify for an income-base[d] repayment
4:20–23                            plan, which . . . saves on interest.”
RSUF Ex. 66;       < 3 months      Navient told borrower she was
RSUF Ex. 67 at     prior           “prequalif[ied] for [the income-based
6:8–9, 7:12–16                     repayment plan],” which “lowers your
                                   payments down to zero dollars a month
                                   based off of the fact that you receive zero
                                   dollars a month in income.”
RSUF Ex. 68;       < 3 months      Navient to borrower: “based on your
RSUF Ex. 69 at     prior           current situation . . . you will qualify for a
4:16–19                            zero-dollar payment on the income-based
                                   repayment plan.”
RSUF Ex. 70;       < 3 months      Navient to borrower: “you are actually
RSUF Ex. 71 at     prior           qualified to apply for the income-based
5:18–24                            repayment plan. And for the next 12
                                   months we can go ahead and zero out your
                                   monthly payment.”
RSUF Ex. 72;       < 3 months      Navient to borrower: “I’m going to
RSUF Ex. 73 at     prior           prequalify you for an option that -- for the
4:17–22                            IBR plan where your payments could be
                                   low as zero dollars a month for the next 12
                                   months . . . I’ll send out that application.”


                                  49
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 52 of 162




     RSUF Ex. 74         1 week later        Navient representative told borrower
     RSUF Ex. 75 at                          “[her] better option’s probably gonna be
     3:25–4:1, 6:1–5                         doing an income based repayment
                                             program” under which she would be
                                             “eligible for zero-dollar payment for up to
                                             12 months at a time”10
     RSUF Ex. 77;        < 1 month after     Navient asked borrower questions to “see
     RSUF Ex. 78 at                          if [she] qualif[ied] for the income based
     5:21–22, 83–7                           repayment plan,” which “might be [her]
                                             best option.”

     RSUF Ex. 79         < 3 months          Navient told borrower: “I would suggest
     RSUF Ex. 80 at      after               sending in the income based repayment
     4:2–5                                   plan before the rest of your loans go into
                                             repayment.”


     RSUF Ex. 81;        < 3 months          Navient told borrower to “look at income-
     RSUF Ex. 82 at      after               based repayment,” but the borrower said
     8:13–17                                 she had “already been over that plan” and
                                             it was “not going to qualify [her] for
                                             anything lower.”

        146. Denied. Paragraph 146 should be struck because it contravenes the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2. The CFPB improperly presents as a single factual

assertion 345 separate factual assertions regarding 345 calls. In addition, PSUF



10
  This borrower also had an additional call less than two months before the call
requested by the CFPB, on which IDR was also discussed. See RSUF Ex. 76;
RSUF Ex. 44 ¶¶ 5‒7, Ex. B.

                                        50
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 53 of 162




Exhibit 289 is a declaration drafted by a previously undisclosed witness that

summarizes a call review over which the CFPB previously claimed privilege, and

should be struck. See Doc. 508.

      To the extent further response is required, Defendants deny that “the Navient

representative did not mention IDR at any point during the call, other than in the

scripted forbearance terms disclosure read or played by the Navient representative

before granting the forbearance” applies to all 345 calls cited. For example, on the

call identified as NAV-05952147,11 the Navient representative discusses “a

payment based on your income” with the possibility that student loans would be

“forgive[n].” RSUF Ex. 83 at 14:2 (emphasis added). The borrower responds that

while she could “see the benefit” of such a plan for borrowers with “over $100,000

in debt,” it is not ideal for someone with “balances as small as [hers],” since her

“goal is to have [her loans] paid off in five [years].” Id. at 14:7–17; see also, e.g.,

NAV-05952311; RSUF Ex. 84 at 4:3–6, 19–23 (representative discusses

“repayment plans . . . many of which are tied to income,” but based on the




11
  The call recordings cited by Defendants in response to ¶¶ 146‒57 are located on
the CD the CFPB provided to the Court in the folders marked “Steering Calls,
Group A,” “Steering Calls, Group B,” and “Steering Calls, Group C.” The CFPB
did not provide transcripts of these calls. Defendants have submitted transcripts of
the call recordings quoted as examples in the RSUF.

                                           51
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 54 of 162




borrower’s income, she was “already in the repayment option that would get you

the lowest [payment]”).

      Defendants further deny paragraph 146 because it cites to various calls on

which it is apparent that the borrower did not qualify for options other than

forbearance, even if IDR was not explicitly discussed. For example, on the call

identified as NAV-06399164, after obtaining the borrower’s income and family

size, the representative explains the borrower is “over the poverty guideline,” such

that his only option is forbearance. RSUF Ex. 85 at 3:13–15; see also, e.g.,

NAV-05952366; RSUF Ex. 86 at 3:23–25 (representative explains that borrower’s

monthly income of “5,800 for a family size of two is way above poverty guidelines

so definitely forbearance will be your best option”); see also NAV-05952286;

NAV-06398961; NAV-06399447; NAV-05952252; NAV-06322153;

NAV-06398832; NAV-06322154; NAV-05952318; NAV-06399477;

NAV-05952342; NAV-05952199; NAV-05952142; NAV-05952095;

NAV-06322091.

      Defendants further deny paragraph 146 because it cites to various calls on

which borrowers refused to discuss options other than forbearance. For example,

on the call identified as NAV-05952492, the borrower calls and requests a

forbearance and the representative explains that he is “going to ask [the borrower]

a couple questions . . . to see if maybe we can put you in something else that


                                         52
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 55 of 162




would better help you.” Id.; RSUF Ex. 87 at 3:9–15. The borrower responds that

if the representative is “referring to . . . other repayment plans,” she has already

“gotten some information” and “plan[s] to look into that later” but she “just

want[s] to . . . do the forbearance for now.” Id. at 3:16–24. See also, e.g.,

NAV-06399230; RSUF Ex. 88 at 3:5–22 (after borrower requests forbearance, the

representative asks if the borrower wants “to see if [he] qualif[ies] for anything

else,” but the borrower responds that he wants “[j]ust [the forbearance] for now”);

NAV-06398925; RSUF Ex. 89 at 3:1–8 (when asked if he would like help

“find[ing] another option besides [forbearance],” the borrower responds “No. I

already spoke to someone about this last month and decided that I’m better off

doing it this way for now any ways”); see also NAV-06399233; NAV-06322118;

NAV-05952201; NAV-05952264; NAV-06399076.

      147. Denied. Paragraph 147 should be struck because it contravenes the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146. Defendants count at least six

separate factual assertions regarding each of the seventy-two calls. Paragraph 147

likewise relies on PSUF Exhibit 289, the declaration of a previously undisclosed




                                          53
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 56 of 162




witness that summarizes a call review over which the CFPB previously claimed

privilege, which should be struck. See Doc. 508.

      To the extent further response is required, Defendants deny paragraph 147

because the factual assertions it contains do not apply to all seventy-two of the

phone calls cited. For example, on the recording identified as NAV-05952256, the

representative explains that, based on the borrower’s income and other

information, “the regular standard payment” is the “lowest” payment amount

available. RSUF Ex. 90 at 3:23–24. See also, e.g., NAV-05952273; RSUF Ex. 91

at 5:20–24 (representative explains that IDR “would get you a zero [dollar

payment]”); NAV-05952555; RSUF Ex. 92 at 5:10–22 (borrower provides income

and family size, and representative explains that IDR would result in a “higher

payment”); NAV-06399282; RSUF Ex. 93 at 4:9–21 (after obtaining the

borrower’s income (“52,000”) and family size (“single”), the representative

explains “I was trying to see if we could do, like, an income driven [plan] to get a

lower payment but . . . that wouldn’t work with that income.”); see also

NAV-06399200; NAV-05952056; NAV-05952218; NAV-05952283; NAV-

05952285; NAV-05952293; NAV-05952445; NAV-05952481; NAV-06322123;

NAV-06322148; NAV-06398679.

      Defendants further deny paragraph 147 because a number of the recordings

cited are calls on which borrowers refuse to provide the information necessary to


                                         54
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 57 of 162




calculate their IDR eligibility and payment amount. See, e.g., NAV-06399455,

NAV-05952105; NAV-06322088; NAV-05952210; NAV-05952447;

NAV-05952451; NAV-05952452; NAV-05952515; NAV-05952448;

NAV-06322112; NAV-06399061; NAV-06399175.

      148. Denied. Paragraph 148 should be struck because it contravenes the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146. Paragraph 148 makes three

separate assertions regarding each of the thirty-three calls listed. Paragraph 148

also relies on PSUF Exhibit 289, the declaration of a previously undisclosed

witness that summarizes a call review over which the CFPB previously claimed

privilege, which should be struck. See Doc. 508.

      To the extent further response is required, Defendants deny paragraph 148

because the factual assertions it contains do not all apply to all thirty-three of the

phone calls cited. See e.g., NAV-05952388; RSUF Ex. 94 at 7:17–24

(representative explains that under IDR, the borrower could be eligible for “20-

year loan forgiveness” and “any interest on your subsidized loans is going to be

paid for by the federal government”); NAV-05952242; RSUF Ex. 95 at 5:16–21

(representative describes IDR as “a very beneficial plan” that “sets you up for loan


                                           55
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 58 of 162




forgiveness after 25 years,” but the borrower requested forbearance “for [a] while

until [he] [could] just get [his] feet more on the ground, since [he] just switched

jobs”).

        Defendants further deny paragraph 148 because the phone calls cited include

numerous calls on which borrowers said they could not afford their payment under

an IDR plan and therefore would not receive the asserted benefits.12

        The chart below provides some illustrative examples.

     Call Recording and            Call Description
     Transcript Exhibits

     NAV-06398682;               Borrower explains his income is “over $100,000.”
     RSUF Ex. 96 at 3:17–18,     The representative explains that with that income,
     5:7–11                      IDR would “take [the] payment down from $1,726
                                 to about $878,” which the borrower said he still
                                 could not afford.
     NAV-06399339;               Representative explains that “an income based
     RSUF Ex. 97 at 5:14–21,     repayment option” would get the borrower’s
     6:8–20                      payment “down to about $50 a month,” but the
                                 borrower was “unable to make any sort of
                                 payment” and asks for a six-month forbearance to
                                 get “financially stable” since he “just got a new
                                 job.”
     NAV-05952122;               After obtaining the borrower’s income (“8,000 a
     RSUF Ex. 98 at 4:4–9, 5:19– month”), the representative explains “if you did the
     21                          Income-Based Repayment, you would be
                                 down . . . at 656.15 every month.” The borrower
                                 asks if there is a way to “just postpone payments
                                 altogether for a certain amount of time.”

 See also NAV-05952254, NAV-05952235, NAV-05952465, NAV-05952397,
12

NAV-06322109, NAV-06399213, NAV-06399222, NAV-05952183,
NAV-06399016, NAV-06399160, NAV-06322119, NAV-06399483,
NAV-05952157, NAV-06399156.

                                          56
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 59 of 162




  NAV-06399254;                   Representative explains that “going based off [the
  RSUF Ex. 99 at 9:8–13,          borrower’s] income . . . would actually increase the
  13:15–18                        payment” because the borrower is “already on a
                                  graduated repayment plan.” Because the borrower
                                  could not afford that payment amount, the
                                  representative provided a six-month forbearance.

      149. Denied. Paragraph 149 should be struck because it contravenes the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146. Defendants count at least

four separate factual assertions regarding 450 calls. Paragraph 149 likewise relies

on PSUF Exhibit 289, the declaration of a previously undisclosed witness that

summarizes a call review over which the CFPB previously claimed privilege,

which should be struck. See Doc. 508.

      To the extent further response is required, Defendants deny paragraph 149,

which relies on numerous calls on which borrowers indicated that the




                                        57
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 60 of 162




circumstances giving rise to their hardship were in fact short-term and would

conclude within the period for which a forbearance would be provided.13

        The chart below provides some illustrative examples.

     Call Recording and           Call Description
     Transcript Exhibits

     NAV-05952140;                Borrower explains that her employer is “going to
     RSUF Ex. 100 at 2:18–3:3     pay off [her] student loans” and she needs a
                                  forbearance until that process is completed.
     NAV-05952223;                Borrower wants to “postpone the payments [from
     RSUF Ex. 101 at 4:3–16       September] until October,” at which point he will
                                  be “back in classes” for his Ph.D. and his loans will
                                  go “back into a deferment.”

 See NAV-06399131, NAV-06322117, NAV-05952135, NAV-05952156,
13

NAV-05952147, NAV-05952149, NAV-05952182, NAV-05952237,
NAV-06399236, NAV-05952497, NAV-05952301, NAV-05952308,
NAV-06399468, NAV-05952324, NAV-05952325, NAV-05952340,
NAV-05952350, NAV-05952358, NAV-05952438, NAV-05952441,
NAV-05952442, NAV-05952163, NAV-05952473, NAV-06322110,
NAV-05952530, NAV-05952542, NAV-06322037, NAV-06322057,
NAV-06322063, NAV-06322103, NAV-05952287, NAV-06399161,
NAV-05952233, NAV-06399147, NAV-06322179, NAV-06399089,
NAV-05952323, NAV-05952270, NAV-06398757, NAV-05952248,
NAV-06398799, NAV-06322131, NAV-06399086, NAV-06399133,
NAV-06322184, NAV-06399123, NAV-06399122, NAV-06398778,
NAV-05952385, NAV-06399430, NAV-06398819, NAV-06398814,
NAV-06399301, NAV-06398834, NAV-06399271, NAV-06398837,
NAV-06398863, NAV-06398874, NAV-06399077, NAV-05952148,
NAV-06399206, NAV-06399218, NAV-06398797, NAV-06399238,
NAV-06399110, NAV-06399003, NAV-06399010, NAV-06399023,
NAV-06399055, NAV-06398726, NAV-05952417, NAV-06398889,
NAV-06398893, NAV-06398979, NAV-06322157, NAV-06399459,
NAV-05952132, NAV-06398734, NAV-06398802, NAV-05952092,
NAV-05952283, NAV-05952352, NAV-05952410, NAV-05952444,
NAV-05952533, NAV-06321964, NAV-06322104, NAV-06399170,
NAV-06399232, NAV-06398960, NAV-06399281, NAV-06399293.

                                         58
  Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 61 of 162




NAV-05952146;              Borrower requests forbearance, and representative
RSUF Ex. 102 at 4:3–11     explains that “we do have other options outside of a
                           forbearance” and asks if the borrower wants to “see
                           if [she] qualif[ies] for anything else first;” borrower
                           responds “I just need to do a forbearance [for]
                           about . . . two months or three months.”
NAV-06322182;              Borrower requests forbearance and explains that he
RSUF Ex. 103 at 3:1–9      was “plan[ning] on starting school in the fall . . . so
                           [he] really only need[s] it for about maybe three to
                           four months.”
NAV-05952266;              After representative offers “a repayment plan” that
RSUF Ex. 104 at 3:14–23    would “give [the borrower] a lesser amount to pay
                           or a possible zero dollars for the next 12 months,”
                           the borrower responds that he is “just kind of
                           having problems for the next three or four months.”
NAV-06399395;              Borrower explains he needs assistance for “three
RSUF Ex. 105 at 4:23–5:4   months” due to an unexpected expense, but
                           confirms that his “normal monthly payment of
                           $169 is something that . . . will be affordable” when
                           the forbearance is over.
NAV-06399186;              Borrower “not able to make the payment for next
RSUF Ex. 106 at 3:4–8      month” and requests forbearance until “January,” at
                           which point she will “be able to start making
                           payments.”
NAV-05952464;              Borrower explains she is “at the end of
RSUF Ex. 107 at 3:15–24    consolidating” and requests forbearance “until
                           March” because she “should actually be done
                           consolidating by then.”
NAV-06399272;              Borrower “in the process of . . . apply[ing] for
RSUF Ex. 108 at 4:5–19,    disability” and “should be well situated” by the
6:20–22                    time the forbearance ends.
NAV-06399199;              Borrower “going back to school here, here [sic]
RSUF Ex. 109 at 3:14–17,   relatively soon,” and representative recommends
6:10–18                    “an Income-Based Repayment plan” when the
                           borrower “resume[s] paying.”
NAV-05952145;              Representative offers to “get [the borrower]
RSUF Ex. 110 at 2:21–4:9   qualified for one of our Income-Based Repayment
                           Programs” under which “if you don’t have an
                           income, your payment would be zero,” but the


                                 59
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 62 of 162




                                  borrower explains that she “just graduated” and
                                  wanted only a 3-month forbearance “until [she]
                                  pass[ed] the boards” and “start[ed] working.”

      Defendants further deny paragraph 149 because borrowers



      began making payments following the conclusion of that forbearance on a

payment plan other than IDR. RSUF Ex. 111 at *14‒19 (showing borrower on call

identified as NAV-05952312 resumed payments following four-month forbearance

from April to August 2015); RSUF Ex. 112 at *10‒37 (showing borrower

identified in NAV-06321955 resumed payments following December 2012

forbearance, paying off loans in full by 2017); RSUF Ex. 113 at *49‒72 (showing

borrower on call NAV-06399237 resumed payments following forbearance from

September 2014 to March 2015).

      150. Admitted in part and denied in part. Paragraph 150 should be struck

because it contravenes the Court’s order that the statement of facts should consist

of no more than “400 numbered statements of fact” “which require[] a single

response by the opposing party” and that “[n]o numbered statement of material fact

may include subparts or subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146.

Paragraph 150 makes distinct factual assertions regarding each of the 450 calls

cited. Paragraph 150 likewise relies on PSUF Exhibit 289, the declaration of a




                                         60
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 63 of 162




previously undisclosed witness that summarizes a call review over which the

CFPB previously claimed privilege, which should be struck. See Doc. 508.

      To the extent further response is required, Defendants deny paragraph 150.

As explained in Defendants’ response to paragraph 151, the statement that

borrowers on these recordings were “granted prospective forbearance” is incorrect

regarding at least fifty of the 450 recordings cited. See infra RSUF ¶ 151. For the

remaining calls where a borrower did enroll in forbearance, Defendants admit that

borrowers agreed that “you are willing but temporarily unable to make your

payments due to hardship” and that “you may be eligible for repayment options,

which include . . . income driven repayment plans.” SUF ¶ 209.

      151. Denied. Paragraph 151 should be struck because it contravenes the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146. Paragraph 151 makes distinct

factual assertions regarding each of the 450 calls cited. Paragraph 151 likewise

relies on Exhibit 289, the declaration of a previously undisclosed witness that

summarizes a call review over which the CFPB previously claimed privilege,

which should be struck. See Doc. 508.




                                         61
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 64 of 162




      To the extent further response is required, Defendants deny paragraph 151

because the statement that borrowers “proceeded with enrolling in prospective

forbearance” is not true for all 450 of the calls cited. PSUF Exhibit 288 lists




PSUF Ex. 288 at A-8595. However,                              are nonetheless

included in PSUF Exhibit 289, which is the document cited in paragraph 151. 14

PSUF Ex. 289. According to PSUF Exhibit 288,




                                       PSUF Ex. 288 at A-8595.

      Defendants further deny paragraph 151 because additional calls did not

result in the borrower “enrolling in prospective forbearance.” See, e.g.,

NAV-05952472; NAV-06321958; NAV-06322183; NAV-06399260;



14
                                               from PSUF Exhibit 289 are
identified as NAV-05952129, NAV-05952131, NAV-05952189, NAV-05952234,
NAV-05952260, NAV-05952319, NAV-05952331, NAV-05952418,
NAV-06321876, NAV-06321888, NAV-06321891, NAV-06321897,
NAV-06321898, NAV-06321901, NAV-06321902, NAV-06321916,
NAV-06321917, NAV-06321930, NAV-06321976, NAV-06322075,
NAV-06322093, NAV-06322191, NAV-06399159, NAV-06398754,
NAV-06398827, NAV-06398829, NAV-06399072, NAV-06399171,
NAV-06399201, NAV-06399239, NAV-06398991, NAV-06399008,
NAV-06399011, NAV-06398749, NAV-06398751, and NAV-06399344.

                                         62
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 65 of 162




NAV-06398948; NAV-06399191; NAV-06399018; NAV-06398704;

NAV-06398911; NAV-06398937; NAV-06398950; NAV-06399321;

NAV-06399389; NAV-06399391.

      Defendants further deny that the scripted forbearance terms disclosure did

not lead any borrower to change her decision to enter into the forbearance.

Borrowers on various calls stated their intention to apply for an IDR plan, even

though they also wished to enroll in a prospective forbearance. See, e.g.,

NAV-05952092; NAV-06399081; NAV-06399250. And even though other

borrowers did not explicitly express an intention to enroll in IDR,



                                                                  RSUF Ex. 18

¶¶ 27–28.

      152. Admitted.

      153. Admitted.

      154. Admitted.

      155. Admitted in part and denied in part. Paragraph 155 should be struck

because it contravenes the Court’s order that the statement of facts should consist

of no more than “400 numbered statements of fact” “which require[] a single

response by the opposing party” and that “[n]o numbered statement of material fact

may include subparts or subdivisions,” Doc. 463 at 2; see supra RSUF ¶ 146.


                                         63
         Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 66 of 162




Paragraph 155 presents as a single statement what are separate assertions regarding

each of the 450 phone calls cited.

         To the extent further response is required, Defendants admit that the call

identified as NAV-06399277 includes the quoted conversation. Defendants deny

that this conversation represents a call on which a borrower “demonstrates

complete reliance on the representative to advise the borrower” or that the

representative “fostered such reliance,” which are improper legal conclusions, not

facts.

         Moreover, whether a borrower relied on Navient cannot be determined from

an individual phone call. A prior call shows that the same borrower had engaged a

third-party representative to speak with Navient “on [her] behalf” about her student

loans, and that Navient informed this representative that a “good thing” for the

borrower would be “the income based repayment plan” under which the

borrower’s payment “could go as low as zero dollars depending on her income.”

RSUF Ex. 45 at NAV-06591355; RSUF Ex. 114 at 2:4–6, 9:14–19.

         Defendants further deny paragraph 155 because a number of the calls cited

involved borrowers who did not indicate any reliance. For example, on the call

identified as NAV-06399046, the borrower calls and says, “I need a forbearance on

my loans.” RSUF Ex. 115 at 2:24–25. The representative tries to qualify the

borrower for other options, but the borrower’s father joins the call and says “what


                                           64
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 67 of 162




we’d like to do is just get the forbearance.” See id. at 4:5–6.



                                                                     RSUF Ex. 18

¶ 20 n.4.15

      156. Admitted in part and denied in part. Defendants admit that the call

identified as NAV-06321973 included the quoted conversation. Defendants deny

that the borrower had choices other than forbearance. The borrower had “a parent

plus loan” that did not qualify for IDR, as well as “unsubsidized Stafford loans”



 See also NAV-06322164, NAV-06322164, NAV-06399046, NAV-06399163,
15

NAV-05952094, NAV-05952119, NAV-05952170, NAV-05952243,
NAV-06399027, NAV-06399333, NAV-05952107, NAV-06399170,
NAV-05952160, NAV-06399258, NAV-06398960, NAV-05952165,
NAV-05952440, NAV-05952203, NAV-06398838, NAV-06399334,
NAV-05952244, NAV-06399281, NAV-05952207, NAV-06399088,
NAV-06398813, NAV-05952086, NAV-06399293, NAV-05952533,
NAV-05952214, NAV-05952217, NAV-06398906, NAV-06399020,
NAV-06399033, NAV-06399036, NAV-06399095, NAV-05952434,
NAV-06399214, NAV-06398677, NAV-06399274, NAV-05952138,
NAV-06399007, NAV-05952040, NAV-05952546, NAV-06322137,
NAV-06322104, NAV-06322102, NAV-05952100, NAV-06321964,
NAV-05952226, NAV-05952108, NAV-06398767, NAV-06399104,
NAV-06398890, NAV-05952505, NAV-06322114, NAV-06398828,
NAV-06399426, NAV-05952372, NAV-06398815, NAV-05952410,
NAV-06398844, NAV-06322193, NAV-06322130, NAV-06399232,
NAV-05952352, NAV-06399103, NAV-05952152, NAV-06398766,
NAV-05952490, NAV-06398759, NAV-06398784, NAV-06321955,
NAV-05952070, NAV-05952454, NAV-05952444, NAV-06399240,
NAV-06322111, NAV-06399127, NAV-06398678, NAV-06398887,
NAV-05952398, NAV-05952172, NAV-06399290, NAV-05952211,
NAV-05952133, NAV-05952169, NAV-06399034, and NAV-06399004.

                                          65
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 68 of 162




that would not be eligible for interest subsidies under either deferment or IDR.

NAV-06321973; RSUF Ex. 116 at 4:5–16. The borrower did not have any

subsidized loans. Id. For the reasons stated in response to paragraph 155,

Defendants also deny that this call represents an “example” of borrower “reliance.”

See supra RSUF ¶ 155.

       157. Admitted in part and denied in part. Defendants admit that the call

identified as NAV-06398950 included the quoted conversation. Defendants deny

that the borrower on this call made an “inquiry about options.” NAV-06398950;

RSUF Ex. 117 at 3:8–11. The borrower on this call was “applying for a

deferment,” but because she only had two months of deferment eligibility

remaining the representative suggested a “student loan debt burden forbearance.”

NAV-06398950; RSUF Ex. 117 at 4:24–5:4. This type of forbearance is different

from a voluntary forbearance and requires the borrower to complete a written

application in order to qualify. RSUF Ex. 117 at 5:13–18. The only forbearance

the borrower received on this call was a non-capitalizing administrative

forbearance to permit them time to complete the application. Id. at 7:23–8:5. For

the reasons stated in response to paragraph 155, Defendants also deny that this call

represents an “example” of borrower “reliance.” See supra RSUF ¶ 155.

III.   COUNTS III‒IV
       158. Admitted.



                                         66
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 69 of 162




      159. Admitted in part and denied in part. Defendants admit that Mr.

Stullken was Navient’s Senior Director of Customer Experience as of 2017. PSUF

Ex. 20 at A-196:6–20 (Stullken). Defendants deny the summary of his testimony.

When asked what an “e-mail wrapper” is, Mr. Stullken testified: “We can’t send

you all the information you need in one e-mail – or in an e-mail that you would

think to pull up on your phone. So what we do is we’ll send you a wrapper that’ll

give you information relevant to what we’re trying to communicate with you

about. And if you want more detail, you can go to your in-box on your online

account and pull that down and read all the details, but the wrapper is really to get

your attention on why we’re e-mailing, why we’re communicating with you.” Id.

at A-203:6–17 (Stullken).

      160. Admitted in part and denied in part. Defendants admit that the email

contained a hyperlink. Defendants deny that the hyperlink was “to Navient’s

website.” The email contained a hyperlink not to Navient’s website, but to the

borrower’s media server. PSUF Ex. 122 at A-2128; see infra RSUF ¶¶ 179–80

(citing PSUF Ex. 139) (showing “Click to Media Server rate[s]”).

      161. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 122 contains the quoted language. Defendants deny the statement that

“[t]he body of the email did not provide any greater detail than its subject line”

because the body of the email further stated: “Remember, by managing your


                                          67
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 70 of 162




loan(s) online, you have access to several convenient features, such as: . . . Read

your past email correspondence with us and view loan documents we previously

sent to you. . . . Learn more about available repayment options and how to

apply. . . . Return documents easily by taking advantage of our Document Upload

feature available online. Simply click on the Customer Support dropdown and

select Upload Documents.” PSUF Ex. 122 at A-2128. Defendants deny that the

document was only accessible through the hyperlink. As PSUF paragraph 161

notes, a borrower could “log in to [her] account” directly to view the document.

      162. Admitted in part and denied in part. Defendants admit the wrapper

was described as “generic.” Defendants deny that “[i]t was ‘generic’ because it

gave no indication about what type of document the borrower would see if she

logged into her account to view the hyperlinked document.” The statement is

unaccompanied by a reference in the record which supports the statement of fact,

and it should be struck. When asked “What’s a generic wrapper,” Mr. Stullken

pointed to PSUF Exhibit 122. See PSUF Ex. 20 at A-203–A-204.

      163. Admitted in part and denied in part. Defendants admit that a borrower

could log into her account to view the hyperlinked document, which was the notice

reminding the borrower about the upcoming expiration of her IDR plan and the

need to renew the plan. Defendants otherwise deny that “the borrower would have

discovered” the IDR notice because it is unaccompanied by a reference in the


                                         68
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 71 of 162




record which supports the statement of fact and should be struck. Doc. 463 at 3.

Borrowers consented to receiving such notices in their online accounts. SUF

¶¶ 231–34.

      164. Admitted in part and denied in part. Defendants admit that three

borrowers submitted comments about “spam” to Navient’s “Opinion Lab,”—“a

place on [Navient’s] website where customers could leave commentary about . . .

[their] experience on the website.” RSUF Ex. 118 at 144:6‒22 (Stullken).

Defendants deny that borrowers complained about the “volume” of spam because

it is unaccompanied by a reference in the record which supports the statement of

fact, and it should be struck. Doc. 463 at 3. Defendants also deny that “borrowers

regularly receive” five to fifteen emails per month. PSUF Exhibit 120

                                PSUF Ex. 120 at A-2118o–A-2118q.

      165. Admitted in part and denied in part. Defendants admit the quoted

subject lines are contained in the cited PSUF Exhibits, which are dated 2013 and

2014. Defendants deny that “Navient conducted extensive testing of dozens of

email subject lines, and the results of this test were reported in dozens of emails”

and that “The testing measured the rates at which borrowers open various emails

with different subject lines.” PSUF Exhibits 127, 128, 129, and 132 reflect “daily”

“email campaign reporting,” not testing.




                                           69
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 72 of 162




      166. Denied. As explained in response to paragraph 165, PSUF Exhibits

127, 128, 129, and 132 are not “tests,” but instead reflect “daily” “email campaign

reporting,” showing the “email volume,” “open rate” and other figures regarding

various email “campaigns.” See supra RSUF ¶ 165.

      167. Admitted, but denied that the facts contained in paragraph 167 are

material because PSUF Exhibit 125 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds v. Univ. of

Pennsylvania, 483 F. App’x 726, 730‒33 (3d Cir. 2012); Hogan v. City of Easton,

No. CIV. A. 04-759, 2006 WL 3702637, at *7‒8 (E.D. Pa. Dec. 12, 2006). PSUF

Exhibit 125 is

                                                                    PSUF ¶ 172.

      168. Admitted, but denied that the facts contained in paragraph 168 are

material because PSUF Exhibit 126 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 126 is



                                    PSUF ¶ 172.



                     PSUF Ex. 126 at A-2145. Ms. Peterson testified that Siegel

+ Gale was retained to “help us simplify our correspondence” with borrowers.


                                        70
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 73 of 162




RSUF Ex. 25 at 96:5–11 (Peterson).

                                                        RSUF Ex. 119 at

NAV-01516192.

      169. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 20 contains the quoted language. Defendants deny that “Navient

documents that were simply notifications to borrowers, such as those informing

borrowers that a forbearance had been processed, and which required no action on

the part of the borrower, utilized the same generic email.” Mr. Stullken testified

that a forbearance approval notification utilized a generic wrapper—he did not

testify that such emails were “simply notifications.” PSUF Ex. 20 at A-208:23–

A-210:2 (Stullken). Mr. Stullken testified that there were “other documents that

were going out at that time with a generic wrapper,” RSUF Ex. 118 at 257:6–10

(Stullken), and that Navient has “continually push[ed] to move more and more

wrappers into specific.” PSUF Ex. 20 at A-2014:9–16 (Stullken). Ms. Peterson

testified that “[t]he generic wrapper was our – was used for every email until

approximately -- we started making changes to wrappers in the 20 -- roughly 2014,

2015 period. Prior to that time, we actually had policy that did not allow us to put

information into the body of our email, and that was based off of privacy. So we

were concerned our information security was trying to protect the privacy of our

customers by not putting too much private information into the body of the email


                                         71
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 74 of 162




in case that email doesn’t belong to our customer. So that policy was not changed

until the 2014, 2015 timeline, and then at that point in time, we started updating

our email wrappers to include more specific information.” RSUF Ex. 25 at 101:5–

17 (Peterson). Prior to these updates, policies regarding customer communications

required that unencrypted emails include “as few unencrypted data elements as

necessary to effect the purpose of the communication” and “[i]n no event” could

such emails include “more than 10 [non-public] data elements.” RSUF Ex. 120 at

NAV-05154566. Ms. Peterson further testified that Navient is “in a constant state

of trying to figure out the best balance between customer privacy and customer

experience, and so with multiple conversations with our information security team,

a new policy was drafted that would get them comfortable with putting a certain

number of elements and then limited type of elements into the body of the email.

So that was worked through with our information security team at that point, and I

think it’s just as technology has changed and more and more people are using this

form of communication.” RSUF Ex. 25 at 102:7–17 (Peterson).

      170. Admitted in part and denied in part. Paragraph 170 is denied and not

material because PSUF Exhibit 119 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. Exhibit 119 concerns Navient’s




                                         72
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 75 of 162




efforts to improve its communications to borrowers before the email was revised in

March 2015.

      To the extent further response is required, Defendants admit PSUF Exhibit

119 contains the quoted language. Defendants deny that the document “stated that

the generic email is part of a ‘[w]eak communication strategy for customers that

need to renew their IBR.’” The document lists the “weak communication strategy”

and “generic” email wrapper as separate issues, with the former concerning the fact

that “[o]nly one letter/e-mail is sent to customers 95 days prior to renewal date,”

which Navient changed in mid-2015. PSUF Ex. 119 at A-2116a to A-2116b;

PSUF Ex. 116 at A-2101‒A-2102.

      171. Admitted.

      172. Admitted in part and denied in part. Paragraph 172 is denied and not

material because PSUF Exhibit 124 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 124 concerns

Navient’s efforts to improve and simplify its communications to borrowers.

      To the extent further response is required, Defendants admit PSUF Exhibit

124 contains the quoted language, but the quote should say “it’s important that you

apply soon to renew your repayment plan!” and “If you choose not to renew your

plan.” PSUF Ex. 124 at A-2138.


                                         73
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 76 of 162




      173. Denied. Paragraph 173 is denied and not material because PSUF

Exhibit 123 is inadmissible subsequent remedial measures evidence. See Fed. R.

Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x at 730‒33; Hogan,

2006 WL 3702637, at *7‒8. Exhibit 123 concerns Navient’s efforts to improve its

communications to borrowers. Defendants deny the alteration of the quote from

Exhibit 123 that “[t]he idea [behind the new email was] to provide as much

information regarding this notification[.]” The quoted language appears in the

“Objective” section of the template for the email. PSUF Ex. 123 at A-2131. The

full “Objective” section provides: “To inform the customer that their Income-

Based Repayment plan is about to expire and the customer needs to re-apply. The

idea is to provide as much information regarding this notification within the email

wrapper to encourage them to log in to their account to view more detailed

information. This email will be sent directly to the customer’s personal email

address.” Id.

      174.      Admitted in part and denied in part. Paragraph 174 is denied and not

material because PSUF Exhibit 116 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 116 concerns

Navient’s efforts to improve its communications to borrowers.




                                          74
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 77 of 162




      To the extent further response is required, Defendants admit that PSUF

Exhibit 116 contains the quoted language. Defendants deny that this was an

“internal document[]” because PSUF Exhibit 116 is a June 10, 2015 presentation to

the Education Department entitled “FSA/Navient Quarterly Meeting: 2015 Web

Enhancements and IDR Renewal Initiatives.” PSUF Ex. 116 at A-2037.

      175. Admitted in part and denied in part. Paragraph 175 is denied and not

material because PSUF Exhibit 134 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 134 concerns



      To the extent further response is required, Defendants admit that PSUF

Exhibit 134

              Defendants otherwise deny paragraph 175.

                                      PSUF Ex. 134 at A-2262.

      176. Admitted in part and denied in part. Paragraph 176 is denied and not

material because PSUF Exhibit 137 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 137 concerns




                                       75
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 78 of 162




      To the extent further response is required, Defendants admit that




               Defendants deny that

                                             See PSUF Ex. 137 at A-2282




                                 ).

      177. Admitted in part and denied in part. Paragraph 177 is denied and not

material because PSUF Exhibit 138 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 138 concerns




                      PSUF Ex. 138 at A-2289, A-2317.


                                        76
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 79 of 162




      To the extent further response is required, Defendants admit the document

contains the quoted language. Defendants deny that “[t]he generic email required

borrowers to log into their account to understand the purpose of the email.” This

statement is unaccompanied by a reference in the record which supports the

statement, and should be struck. Doc. 463 at 3. Borrowers consenting to

electronic communications had agreed to such communications. See SUF ¶¶ 231‒

33.

      178. Admitted in part and denied in part. The CFPB appears to be citing

the “Clicked to Media Server” rates located at PSUF Ex. 139 at A-2329.

Defendants admit that PSUF Exhibit 139 states that “the following are the

percentages who ‘Clicked to Media Server’: 16% in 2012; 22% in 2013, and 21%

in 2014.” Defendants otherwise deny paragraph 178.

      179. Admitted in part and denied in part. Defendants admit that “the

following are the percentages who ‘Clicked to Media Server’: 4% in 2012; 23% in

2013, and 21% in 2014.” PSUF Ex. 139 at A-2329. Defendants otherwise deny

paragraph 179.

      180. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 139 contains the percentages for “Overall Open Rates” in those months.

Defendants deny that paragraph 180 is describing the same metric as paragraph

178, which described the “Click to Media Server” rates.


                                        77
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 80 of 162




      181. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 139 contains the percentages for “Overall Open Rates” in those months for

“borrowers with privately-owned FFELP loans who opened the email.”

Defendants deny the inaccurate quotation of the subject line. The subject line for

these statistics reads: “Your payment will increase soon!”—not “Your payment

amount will increase soon!” PSUF Ex. 139 at A-2331. Defendants deny that

paragraph 181 is describing the same metric as paragraph 179, which described the

“Click to Media Server” rates.

      182. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 99 states that

                                                Beyond that statement, paragraph

182 is unaccompanied by a reference in the record which supports the statement of

fact, and should be struck. Doc. 463 at 3.

      183. Admitted in part and denied in part. PSUF Exhibit 113 is an

incomplete document taken out of context because it appears to begin on slide five

and has no title page. Defendants therefore deny paragraph 183 because it is not

supported by the document and should be struck. Doc. 463 at 3.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 113 states that




                                        78
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 81 of 162




                                                              PSUF Ex. 113 at

A-2024.

      184. Admitted in part and denied in part. PSUF Exhibit 113 is an

incomplete document taken out of context because it appears to begin on slide five

and has no title page. Defendants therefore deny paragraph 184 because it is not

supported by the document and should be struck. Doc. 463 at 3.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 113 states that




PSUF Ex. 113 at A-2025.

      185. Admitted.

      186. Admitted in part and denied in part. Defendants admit that PSUF

Exhibits 121 and 118 contain the quoted language. Defendants deny that the

quoted reminder notice cover letters were “in use from January 2010.” The

statement is unaccompanied by a reference in the record which supports the

statement of fact, and should be struck, Doc. 463 at 3, because the reminder notice

cover letters cited by the CFPB are dated February 9, 2012, see PSUF Ex. 121 at


                                        79
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 82 of 162




A-2120 (letter updated “02/19/12”); PSUF Ex. 118 at A-2112 (letter updated

“02/09/12”). The reminder notices cover letters prior to December 2011 did not

include the language quoted in paragraph 186. See SUF ¶ 224.

      187. Denied. Defendants deny that the versions of the reminder notice

cover letters in PSUF Exhibits 121 and 118 were “in use from January 2010,” for

the reasons stated in paragraph 186. See supra RSUF ¶ 186. Defendants also deny

that the notice cover letter “did not separately identify any negative consequences

from submitting incorrect or incomplete information other than a processing

delay.” The reminder notice cover letter stated that the “IBR period will expire in

approximately 90 days” if the borrower does not “complete the included Income-

Based Repayment Plan Request Form.” PSUF Ex. 121 at A-2122; PSUF Ex. 118

at A-2113 (emphasis added).

      Defendants further deny that PSUF Exhibits 118 and 121 are complete

versions of the reminder notice. These exhibits include only the cover letter.

Compare PSUF Exs. 121, 118, with SUF Exs. 128, 132. The H388 reminder

notice cover letter states that the notice contains the following “Enclosures:

Repayment Plan Selection Form[;] Repayment Plan Choice Form[;] Income-Based

Repayment Plan Alternative Documentation of Income Request Form[;] [and]

Difficulty Making Payments Disclosure.” PSUF Ex. 118 at A-2114. The H356

reminder notice cover letter states that the notice contains the following


                                         80
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 83 of 162




“Enclosures: Income-Based Repayment Plan Request Form[;] Income-Based

Repayment Plan Alternative Documentation of Income Request Form[;] [and]

Difficulty Making Payments Disclosure.” PSUF Ex. 121 at A-2123. The PSUF

Exhibits do not include any of these enclosures. See PSUF Ex. 118; PSUF Ex.

121. These forms identified “negative consequences from submitting incorrect or

incomplete information.” See SUF ¶¶ 220‒21, 225‒26.

      188. Denied. Defendants deny that the reminder notice cover letter was “in

use from January 2010,” for the reasons stated in response to paragraph 186. See

supra RSUF ¶ 186. Defendants also deny that the reminder notice cover letter “did

not provide an exact deadline by which the borrower had to submit correct and

complete information to avoid any negative consequences.” The reminder notice

cover letter, which was dated, stated that the borrower’s “IBR period will expire” if

the borrower did not “complete the included Income-Based Repayment Plan

Request Form” “in approximately 90 days.” See PSUF Ex. 121 at A-2122; PSUF

Ex. 118 at A-2113.

      189. Admitted in part and denied in part. Defendants admit that “types of

errors in attempting to submit the recertification paperwork that can cause the

paperwork to be incomplete or incorrect, includ[e] a missing spousal signature,

missing tax returns, tax returns without the signature page, and incomplete

documentation of alternative income.” PSUF ¶ 189.


                                         81
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 84 of 162




      Defendants deny that “borrowers make a variety of types of errors” because

it is unaccompanied by a reference in the record which supports that assertion, and

should be struck. Doc. 463 at 3. PSUF Exhibit 131 does not identify any borrower

who made any particular error.

      190.   Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 115 contains the quoted language. Defendants deny that the revision

process occurred entirely in December 2012. Starting in May 2011, ED engaged in

a negotiated rulemaking process regarding proposed improvements to the IDR

program. 77 Fed. Reg. 42,085‒87, 42,146‒48; id. at 42,088. In July 2012, ED

issued a contract modification instructing that, by December 2012, “the servicer

shall send an annual notification of terms and conditions to the borrower indicating

that the borrower is on IBR and explaining the terms and conditions of the plan,”

which included “[i]nformation about the requirement that the borrower provide

updated AGI or other income documentation annually and explanation that the

servicer will notify the borrower of this requirement in advance of the due date,”

and an “[e]xplanation of the consequences if the borrower does not submit updated

information within (10) days of the soft deadline . . . including explanation that the

monthly payment amount will increase, what the new monthly payment amount

will be, and any unpaid interest will be capitalized at the end of the current annual




                                          82
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 85 of 162




payment period.” SUF ¶ 227. Navient implemented ED’s instructions in

December 2012. See id. at ¶ 228.

      191. Admitted.

IV.   COUNT V
      192. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 156 contains the quoted language. Defendants deny that Navient

“advertised the cosigner release feature” and “encouraged borrowers.”




                     JSUF ¶ 40.

      193. Admitted in part and denied in part. Defendants deny that the facts in

paragraph 193 are material because the study described in PSUF Exhibit 164 did

not measure the impact of the consecutive, on-time payment requirement that is at

issue in Count V. See generally PSUF Ex. 164.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 164 states that 77% of undergraduate students surveyed and 84% of

parents surveyed indicated something about the desirability of cosigner release as a



                                        83
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 86 of 162




feature of the Smart Option Student Loan. PSUF Ex. 164 at A-2679. Defendants

deny that the study “gauge[d] the features of private loans most important to

potential borrowers.” The study discusses the “features of the Smart Option

Student Loan,” not all private loans. Id. Defendants deny the last sentence of

paragraph 193. PSUF Exhibit 164 does not provide any information about the

survey questions or methodology. In any event, the results indicate that “cosigner

release is not a statistical key driver” of Smart Option Student Loan “interest,” id.

at A-2679 (emphasis added), and cosigner release impacted borrowers’ and

cosigners’ likelihood to apply by no more than 1.4% for students and 2.5% for

parent cosigners, id. at A-2680.

      194. Denied. Paragraph 194 is denied and not material because the

complaints, which the CFPB relies on for their truth, are hearsay within hearsay

not subject to any exception to the rule against the admission of hearsay. See Fed.

R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC, Inc. v. MJC Am., Ltd., No. CIV.

08-3830, 2012 WL 33026, at *2 (E.D. Pa. Jan. 6, 2012); Schriner v. Sysco Food

Serv. of Cent. Pa., No. CIV. 1CV032122, 2005 WL 1498497, at *1 n.2 (M.D. Pa.

June 23, 2005).

      To the extent further response is required, Defendants deny that inquiries

regarding cosigner release requirements were “frequent.”




                                          84
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 87 of 162




           JSUF ¶ 46. The CFPB cites to fewer than 170 inquiries in 2014 and

2015. See PSUF Ex. 145 (one complaint); PSUF Ex. 147 (one complaint); PSUF

Ex. 154 (one complaint); PSUF Ex. 163 (one complaint); PSUF Ex. 285 at

A-8505‒A-8532 (164 complaints).

      Paragraph 194 is also denied and not material because the vast majority of

the cited inquiries and testimony do not identify any statements made by Navient.

See, e.g., PSUF Ex. 145 at A-2401; PSUF Ex. 147 at A-2436; PSUF Ex. 163 at

A-2677; PSUF Ex. 285 at A-8514, A-8521 (Rows #57–80). Further, most of the

cited complaints do not involve borrowers who made lump-sum payments, the

only borrowers at issue in the CFPB’s claim. See, e.g., PSUF Ex. 154 at A-2507;

PSUF Ex. 285 at A-8513 (Rows #31–56). Other complaints involve borrowers

who were ineligible for reasons other than the consecutive, on-time payment

requirement. See, e.g., PSUF Ex. 285 at A-8524 (Row #138: “denied because he

did not complete a cosigner release application”); id. at A-8525 (Row #165:

“denied . . . due to a derogatory collection on his credit report”). Other complaints

do not reveal whether the borrower had otherwise made the required number of

consecutive payments. See, e.g., PSUF Ex. 145 at A-2401; PSUF Ex. 147 at

A-2436; PSUF Ex. 163 at A-2667; PSUF Ex. 285 at A-8515 (Row #104: “she has

been making her payments on time”). Finally, other complaints involved

borrowers who did not make full principal and interest payments or made late


                                         85
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 88 of 162




payments. See, e.g., PSUF Ex. 285 at A-8519 (Row #10: “customer requested

interest only payments”); id. at A-8514 (Row #80: “made her July payment late

and has been denied cosigner release because of it”); id. at A-8518 (Row #154:

“denied the request due to one late payment”).

      195. Admitted.

      196. Admitted.

      197. Denied. Navient instructs representatives to place a message on the

account when a customer requests cosigner release, and if a borrower is denied due

to not making “the number of required principal and interest payments,” the

representative must “note the denial reason” and enter the associated code. RSUF

Ex. 121 at NAV-04914810 ‒ 4811; see also RSUF Ex. 122 at NAV-02949370 (if

cosigner release requested, “regardless if an application or denial is sent, you must

place the following corr message on the account: GKO8 - COSIGNER RELEASE

REQUESTED”); RSUF Ex. 121 at NAV-04914811 (instructions to enter

appropriate code, including “MKA8 COS REL RCVD-DENIED REQUIRED P&I

PAYMENTS NOT MET”); RSUF Ex. 123 at NAV-01634923 – 4924. Navient

also records in its servicing data the denial letters sent to the borrowers as a result

of the screening process. See RSUF Ex. 121 at NAV-04914810 ‒ 4812

(describing P407 denial letter). The cited testimony refers only to data provided in




                                           86
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 89 of 162




response to a specific request for the number of formal applications received.

PSUF Ex. 5 at A-27:15–A-28:23 (Zemetro).

      198. Admitted.

      199. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 156 contains the quoted language. Defendants admit the last sentence of

paragraph 199 with respect to the websites identified in PSUF Exhibit 156.

Defendants deny that “Navient’s consumer-facing materials advertised the

cosigner release policy” because the website did not purport to describe all aspects

of Navient’s policy. The website states “SALLIE MAE BANK RESERVES THE

RIGHT TO MODIFY OR DISCONTINUE PRODUCTS, SERVICES AND

BENEFITS AT ANY TIME WITHOUT NOTICE. CHECK SALLIEMAE.COM

FOR THE MOST UP-TO-DATE PRODUCT INFORMATION.” PSUF Ex. 152

at A-2489.

      200. Admitted.

      201. Admitted.

      202. Admitted in part and denied in part. Defendants admit that Navient

“[i]nvited” borrowers who “did not meet [Navient’s] credit eligibility

requirements” to “[r]e-[a]pply with a [c]reditworthy [c]osigner” in letters dated

February 25, 2011 and May 19, 2011. PSUF Ex. 160 at A-2664; PSUF Ex. 161 at

A-2668. Defendants deny that “[t]he letters stated that a borrower may apply for


                                         87
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 90 of 162




cosigner release if the borrower made a minimum number of consecutive, on-time

payments.” PSUF Exhibits 160 and 161 state that “[y]ou may apply to release

your cosigner from liability if you have a satisfactory history of making principal

and interest payments and meet the applicable eligibility criteria at the time of

application.” PSUF Ex. 160 at A-2664 (emphasis added); PSUF Ex. 161 at A-

2668 (emphasis added). A footnote on the third page of PSUF Exhibits 160 and

161 states that cosigner release is available for specified loan programs after

twelve or twenty-four consecutive on-time principal and interest payments. PSUF

Ex. 160 at A-2666; PSUF Ex. 161 at A-2670. Defendants deny that the phrases

“consecutive on-time payments” and “consecutive on-time principal and interest

payments” were not “further defined.” PSUF Exhibit 160 also stated “[t]he release

of a cosigner is at the sole discretion of Sallie Mae. The borrower must have a

satisfactory history of making principal and interest payments . . . .” PSUF Ex.

160 at A-2666.

      203. Admitted.

      204. Admitted.

      205. Admitted.

      206. Denied. Paragraph 206 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck. Doc. 463 at 3.

Defendants deny the statement “[t]hrough at least mid-2015,” because as of August


                                         88
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 91 of 162




2014, Navient’s procedure stated




        SUF Ex. 156 at NAV-01637873, 7892 (publish date of August 25, 2014)

(emphasis in original). Defendants further deny paragraph 206 because Lisa

Stashik testified that making a payment of a “multiplier of two months” “would not

qualify” because “[t]he requirement is 12 on-time payments. . . . So paying

ahead . . . is different than 12 on-time payments.” RSUF Ex. 124 at 46:11–17,

48:16–49:2 (Stashik) (emphasis added). When asked why “Navient view[ed] that

differently,” Ms. Stashik responded, “[Navient is] looking for the customer to

demonstrate that they can make 12 on-time payments.” Id. at 49:3–7 (Stashik).

Navient’s internal analyses demonstrated



                      See RSUF Ex. 125 at NAV-01145861 (

                                   ); RSUF Ex. 126 at NAV-01146028 (          ).

      207. Denied. Paragraph 207 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck. Doc. 463 at 3. PSUF

Exhibit 143 is




                                        89
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 92 of 162




               PSUF Ex. 143 at A-2371 (emphasis in original).




      Paragraph 207 is also denied and not material because the December 16,

2015 email at A-2373 in PSUF Exhibit 143 is

                                                           , and is therefore hearsay

within hearsay not subject to any exception to the rule against the admission of

hearsay. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC, Inc., 2012 WL

33026, at *2; Schriner, 2005 WL 1498497, at *1 n.2.

      To the extent further response is required, Defendants deny that it was

Navient’s policy to “reset the borrower’s progress to zero when the borrower

received a $0 bill and paid $0 in response.” SUF Ex. 157 at *5–6 (borrower who

did not make a payment one month due to his paid-ahead status was approved for

cosigner release after he made the required twenty-four payments). None of

Navient’s policies or procedures state or instruct to “reset the borrower’s progress

to zero when the borrower received a $0 bill and paid $0 in response.” Navient’s

procedures have stated that lump-sum payments and paid ahead accounts were “not

valid” ways of “satisfying the on time payment requirement” for cosigner release.

PSUF Ex. 159 at A-2644; see also RSUF Ex. 122 at NAV-02949370 (“Lump sum


                                         90
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 93 of 162




payments will not accelerate the borrower’s ability to apply [for cosigner

release] . . . . If a lump sum is received, the request for cosigner release cannot be

submitted until after the time frame of required monthly payments has passed.”).

      Defendants also deny paragraph 207 for the reasons stated in paragraph 206.

See supra RSUF ¶ 206.

      208. Denied. Paragraph 208 is not a fact, but an immaterial hypothetical.

Paragraph 208 is also unaccompanied by a reference in the record which supports

the statement, and should be struck. Doc. 463 at 3. Paragraph 208 is also denied

and not material because PSUF Exhibit 143 cannot be presented in a form that

would be admissible in evidence for the reasons stated in response to paragraph

207. See supra RSUF ¶ 207. To the extent further response is required,

Defendants deny paragraph 208 for the reasons stated in response to paragraph

207. See id.

      209. Denied. Paragraph 209 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck. Doc. 463 at 3.

Paragraph 209 is also denied and not material because PSUF Exhibit 143 cannot be

presented in a form that would be admissible in evidence for the reasons stated in

response to paragraph 207. See supra RSUF ¶ 207. To the extent further response

is required, Defendants deny paragraph 209 for the reasons stated in response to

paragraph 207. See id.


                                          91
        Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 94 of 162




         210. Admitted in part and denied in part. Paragraph 210 is unaccompanied

by a reference in the record which supports the statement that Navient had an

“undisclosed requirement,” and the statement should be struck. Doc. 463 at 3.

         Paragraph 210 is also denied and not material because the evidence cited to

support paragraph 208 cannot be presented in a form that would be admissible in

evidence for the reasons stated in response to paragraph 207. See supra RSUF

¶ 207.

         To the extent further response is required, Defendants admit that PSUF

Exhibit 155 contains the quoted language. Defendants admit that, until August

2014,



PSUF Ex. 155 at A-2526.

                                                                              Id.; see

also RSUF Ex. 122 at NAV-02949370 (“Lump sum payments will not accelerate

the borrower’s ability to apply [for cosigner release] . . . . If a lump sum is

received, the request for cosigner release cannot be submitted until after the time

frame of required monthly payments has passed.”).

         211. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 159 contains the quoted language. Defendants deny the statement




                                          92
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 95 of 162




preceding the quoted language for the reasons stated in response to paragraph 207.

See supra RSUF ¶ 207.

      212. Admitted, but denied that the facts contained in paragraph 212 are

material because PSUF Exhibit 148 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 148 is also

inadvertently produced privileged material and should not be considered.16



                              PSUF Ex. 148 at A-2449.

      213. Admitted, but denied that the facts contained in paragraph 213 are

material because PSUF Exhibit 148 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. PSUF Exhibit 148 is also

inadvertently produced privileged material and should not be considered.




16
  Pursuant to Paragraph 5.3 of the Stipulated Protective Order (Doc. 66-1), on
June 2, Navient sent a Notice of Recall, redacted version, and a copy of the
Engagement Letter whereby counsel retained the consultant to perform the
work. On June 26, the CFPB notified Navient that it disagreed with the privilege
claim, and thereby had until July 10 to present its challenge to the privilege
designation to the Court. Id. (Paragraph 5.3(d)). Because it failed to do so, the
CFPB was required to destroy all copies of the privileged version of the document
on July 15. Id. (Paragraph 5.3(g)).

                                        93
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 96 of 162




                               PSUF Ex. 148 at A-2449; PSUF Ex. 150 at A-2473.

       214. Admitted in part and denied in part. Paragraph 214 is denied and not

material because Exhibit 157 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

       To the extent further response is required, Defendants admit the first

sentence of paragraph 214. Defendants deny the remainder of paragraph 214. The

slide states that



                          PSUF Exhibit 157 at A-2588.




                                                         Id.




       215. Admitted in part and denied in part. Paragraph 215 is denied and not

material because the complaints, which the CFPB relies on for their truth, are

hearsay within hearsay not subject to any exception to the rule against the


                                         94
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 97 of 162




admission of hearsay. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC,

Inc., 2012 WL 33026, at *2; Schriner, 2005 WL 1498497, at *1 n.2.

      To the extent further response is required, Defendants admit




                              Defendants deny the second sentence of paragraph

215 because PSUF Exhibit 153 contains only four “complaints.” PSUF Ex. 153 at

A-2499. These complaints are also not material because they either do not identify

a statement made by Navient regarding the number of consecutive, on-time

payments to be made, or do not demonstrate that the borrower made a lump-sum

payment and would otherwise qualify for cosigner release. Id. at A-2499, A-2501.

      216. Denied. Paragraph 216 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck for the reasons stated in

paragraph 207. Doc. 463 at 3.

      Paragraph 216 is also denied and not material because PSUF Exhibit 143

cannot be presented in a form that would be admissible in evidence for the reasons

stated in response to paragraph 207. See supra RSUF ¶ 207.

      To the extent further response is required, Defendants deny paragraph 216.

As of August 2014, Navient’s procedures




                                         95
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 98 of 162




                                             SUF Ex. 156 at NAV-01637892.

      217. Admitted in part and denied in part. Paragraph 217 is unaccompanied

by a reference in the record which supports the statement of fact, and should be

struck. Doc. 463 at 3. To the extent further response is required, Defendants admit

that PSUF Exhibits 17, 146, and 159 contain the quoted language. Defendants

deny that Navient’s cosigner release procedures were changed in December 2015.

As of August 2014, Navient’s procedure




                                             SUF Ex. 156 at NAV-01637892.

V.    COUNT VI

      218. Admitted.

      219. Admitted.

      220. Admitted in part and denied in part. Defendants admit that borrowers

sometimes submitted “multiples of the regular monthly payment amount indicated

in the borrower’s billing statement.” Defendants deny the use of the term

“multiplier overpayment,” which is a term created by the CFPB and does not have

a standard usage within Navient.




                                        96
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 99 of 162




      221. Admitted in part and denied in part. Defendants admit that for federal

loans, “[i]f a prepayment equals or exceeds the monthly repayment amount under

the borrower’s repayment plan, [Navient] . . . [a]dvances the due date of the next

payment unless the borrower requests otherwise.” 34 CFR § 685.211(a)(3)(ii)

(Direct Loans); see also id. § 682.209(b)(2)(ii) (FFELP Loans) (“If the prepayment

amount equals or exceeds the monthly payment amount under the repayment

schedule established for the loan, the lender shall apply the prepayment to future

installments by advancing the next payment due date, unless the borrower requests

otherwise.”); SUF Ex. 197 (Federal and Private Loans owned by Navient).

Defendants deny the remainder of paragraph 221, along with footnote eight in its

entirety, which are unaccompanied by a reference in the record which supports

those statements of fact, and should be struck. Doc. 463 at 3.

      222. Admitted in part and denied in part. Defendants admit that borrowers

have submitted loan payments through a number of channels. Defendants deny

that “each [payment channel] required a different method for the borrower to

request an allocation or application different from Navient’s default methodology,”

because it is unaccompanied by a reference in the record, and should be struck.

Doc. 463 at 3.

      223. Admitted.




                                         97
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 100 of 162




      224. Denied. Borrowers could allocate payments to specific loans while

enrolled in Auto Pay by “send[ing] electronic payments on Mobile MYL.” PSUF

Ex. 180 at A-3222. Borrowers could also contact Navient to “split” the borrower’s

loans “into separate bill groups to allow payment to specific loans on the full site.”

Id. Navient expanded its online platform capability in 2016 to permit borrowers to

allocate their payments to specific loans without splitting their loans into separate

bill groups or using Mobile MYL. PSUF Ex. 20 at A-200:3‒19 (Stullken).

      225. Admitted in part and denied in part. Defendants admit that




                  Defendants deny that the time period extended through 2017.

The source cited states that



PSUF Ex. 187 at A-3518.

      226. Admitted.

      227. Admitted in part and denied in part. Defendants admit that payments

submitted by physical check must be mailed to either a Navient or third-party

lockbox, depending on the holder of the loans. Defendants deny that there was any

discretion regarding the lockbox to receive payments.


                                          98
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 101 of 162




                                     See SUF ¶ 272.

      228. Admitted in part and denied in part. Defendants admit that

“borrowers and cosigners seeking to apply or allocate payments in a specific

manner different than Navient’s default method” were permitted to “[e]nclose with

each check ‘special instructions’ consisting of a separate sheet of paper with

instructions.” Defendants deny that Navient “required” borrowers to use this

method because borrowers could also “call in to tell [Navient] to change their

payment allocation.” See PSUF Ex. 11 at A-85:4‒11 (Peterson).

      229. Admitted.

      230. Admitted in part and denied in part. Defendants admit that Navient

had an automated system that weighed envelopes “to detect a separate sheet of

instructions” and that system was “unable to detect a request that was made on the

face of the check, such as an instruction written on the memo line of a check.”

Defendants deny that all systems that Navient used for “processing mailed

payments” were “focused on using weight.” Navient “educate[s] and train[s] [the]

team in the mail center to the best of our ability to try to recognize those instances

where the instruction is on the memo line of the check and to out-sort that payment

to ensure that it’s manually reviewed.” PSUF Ex. 22 at A-238:9‒13 (Harman).

      231. Admitted.


                                          99
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 102 of 162




      232. Admitted.

      233. Admitted.

      234. Admitted in part and denied in part. Defendants admit that borrowers

“wishing to allocate such payments [submitted to third-party bill payers] to specific

loans in the same billing group” were permitted to “to contact Navient and

specifically request that Navient separate the loans into separate billing groups.”

Defendants deny that Navient could control whether a third-party bill payer

permitted borrowers to allocate payments to specific loans within a billing group.

See RSUF Ex. 127 at 165:10‒24 (Zemetro) (Q: “Is [Navient] able to control any of

the parameters with respect to which payments are submitted by the consumer to a

bill payer?” A: “We cannot.”).



                                               See, e.g., PSUF Ex. 29 at A-320:15‒

17 (TC) (

                                         ).

      235. Admitted in part and denied in part. Defendants admit that

“borrowers seeking to allocate payments to specific loans in the same billing

group” were permitted to “call or email Navient after submitting each payment

through the third-party bill payment platform to request that the payment be

reallocated.” Defendants deny that Navient could control whether a third-party bill


                                         100
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 103 of 162




payer permitted borrowers to allocate payments to specific loans within a billing

group for the reasons stated in response to paragraph 234.

      236. Admitted.

      237. Admitted.

      238. Admitted in part and denied in part. Defendants admit that

“[p]ayments submitted through speaking with a Navient representative by phone

could be allocated to specific loans in a manner that differed from Navient’s

default method.” Defendants deny that Navient employees incorrectly entered or

implemented borrowers’ allocation instructions received over the phone, because it

is unaccompanied by a reference in the record which supports that assertion, and

should be struck. Doc. 463 at 3. To the extent further response is required,

Navient agents undergo training and supervisors review agent calls to “mak[e] sure

that they’re documenting the information correctly on the account, [and] working

through the CLASS screens correctly.” RSUF Ex. 36 at 32:3‒6 (Sachs).

      239. Admitted, but denied that paragraph 239 is material because PSUF

Exhibits 204 and 179 are inadmissible subsequent remedial measures evidence.

See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x at 730‒33;

Hogan, 2006 WL 3702637, at *7‒8. Navient engaged The Lab as part of an effort

to improve its payment application processes. See PSUF Ex. 178 at A-3123; PSUF




                                        101
        Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 104 of 162




Ex. 179 at A-3209‒A-3211; PSUF Ex. 204 at A-4397 (noting ongoing “work that

[The Lab] is doing with payment reapplied”).

         240. Admitted in part and denied in part. Paragraph 240 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants admit that Navient’s

Senior Director Linda Gramlich provided a report to The Lab in a June 23, 2011

email. Defendants deny that the 29,760 payments were “misapplied.” The email

cited




                                                        Id. (emphasis in original).

         241. Admitted in part and denied in part. Paragraph 241 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants admit that




                                          102
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 105 of 162




                                                                      Defendants

deny that Ms. Gramlich described any “issue” as a “systemic problem.”

Defendants admit that

                                                                 PSUF Ex. 219 at

A-4679                                                                   ) (emphasis

in original); id.                                                              )); see

also PSUF Ex. 209 at A-4496 (describing “system limitations on MYL”).

         242. Admitted in part and denied in part. Paragraph 242 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants admit that




                                     PSUF Ex. 219 at A-4679‒A-4680. Defendants

deny that Navient’s processes resulted in the reapplied payments.



                                                                                   Id.


                                          103
    Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 106 of 162




at A-4680. Defendants admit that



Id. Additionally,




                                         Id. (emphasis added).

         243. Admitted, but denied that paragraph 243 is material for the reasons

stated in response to paragraph 239. See supra RSUF ¶ 239.

         244. Admitted in part and denied in part. Paragraph 244 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants deny that the

presentation discussed The Lab’s “findings.” The Lab identified as a “Key

Improvement Opportunity” for “Collections” that “[t]he payment reapplication

process [was] time consuming, redundant and error prone.” PSUF Ex. 178 at

A-3111. Defendants admit that a portion of the September 27, 2011 presentation

related to a “Payment Reapply Project.”

         245. Admitted in part and denied in part. Paragraph 245 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.


                                          104
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 107 of 162




         To the extent further response is required, Defendants admit that the

September 27, 2011 presentation identified three “Root Cause[s]” for “Payment

Reapplications” at the time: “System Issues,” “Customer Behavior,” and

“Collector Guidance.” PSUF Ex. 178 at A-3114. Defendants admit that the

“System Issues” identified included “MYL does not allow a customer to designate

loan level payment application,” id. at A-3115, and that the “Collector Guidance”

included that “Collection agents do not possess accurate resource materials to

assist in providing guidance to our customers” and “[a]s a result agents provide

inaccurate or unclear guidance for remitting payments,” id. at A-3117. Defendants

deny that these “issues” persisted because the same presentation stated that

“System Updates” installed on September 17, 2011 included “MYL customers can

apply additional funds at loan level,” id. at A-3119, and “Collector Training” was

to include “reference material,” “[r]efresher [t]raining,” and “[o]ngoing feedback,”

id. at A-3121.

         246. Admitted in part and denied in part. Paragraph 246 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants admit that The Lab

provided an October 2011 presentation titled “Improving Financial Services

Operations: The Enterprise-wide Process Improvement [EPI] Initiative,” related to


                                          105
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 108 of 162




“Collections-Misapplied Payments.” PSUF Ex. 179 at A-3191. Defendants deny

that the presentation describes The Lab’s analysis of “approximately 30,000

monthly misapplied payments.” It describes The Lab’s analysis of “reapplied”

payments. PSUF Ex. 179 at A-3194.

         247. Admitted in part and denied in part. Paragraph 247 is denied and not

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         To the extent further response is required, Defendants admit that The Lab

presented reasons for payment reapplications that included MYL (6,469 payment

reapplications). Defendants admit that a total of 5,555 payment reapplications

were attributed to FiServ and Chase bill payer systems, a total of 1,927 were

attributed to Speedpay, and a total of 894 were attributed to “Credit Cards – PA”

and 1,158 to “Credit Card Postings -IN.” PSUF Ex. 179 at A-3195. Defendants

deny that The Lab “noted that . . . payment application errors were spread across

payment channels.” The presentation uses the word reapplication, not error, and

the only observation made is that “The Top 12 Reasons for Payment Reapplication

Account for 76% of All Reapplications.” See id.

         248. Admitted, but denied that the facts contained in paragraph 248 are

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.


                                          106
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 109 of 162




         249. Admitted, but denied that the facts contained in paragraph 249 are

material for the reasons stated in response to paragraph 239. See supra RSUF

¶ 239.

         250. Admitted, but denied that the facts contained in paragraph 250 are

material because PSUF Exhibits 209, 176, and 177 are training materials created

for Asset Performance Group (“APG”) collectors. Although APG is a subsidiary

of Navient Corporation, it is neither a defendant in this case nor a shareholder in

Navient Solutions, the defendant against whom the CFPB asserts its claim related

to payment processing. RSUF Ex. 1 at NAV-02359522.

         251. Admitted in part and denied in part. Defendants deny that the facts

contained in paragraph 251 are material for the reasons stated in response to

paragraph 250. See supra RSUF ¶ 250. To the extent further response is required,

Defendants admit that PSUF Exhibit 209 contains the quoted language and states

that “Mailed/Bank Payments was 26% of the misapplied payments.” Defendants

deny that these were described as “errors.”

         252. Admitted in part and denied in part. Defendants deny that the facts

contained in paragraph 252 are material for the reasons stated in response to

paragraph 250. See supra RSUF ¶ 250. To the extent further response is required,

Defendants admit that PSUF Exhibit 209 contains the quoted language.

Defendants deny that 15% of errors are a result of “Navient’s ‘payment processing


                                         107
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 110 of 162




team allocating Speedpay payments incorrectly.” The statement regarding

Navient’s payment processing team is included on a different slide that states,

“Why do payments get misapplied? Facilitator provide scenarios they’ve seen,”

which included “[p]ayment processing team allocating Speedpay payments

incorrectly.” PSUF Ex. 209 at A-4493.

      253. Admitted.

      254. Admitted.

      255. Admitted.

      256. Admitted.

      257. Denied. Paragraph 257 is unaccompanied by a reference in the record

which supports the statements of fact, and should be struck. Doc. 463 at 3. To the

extent further response is required, Defendants deny paragraph 257 because

Navient conducted testing and quality-checks of all business units that reviewed

both “regular calls” and “calls that [already] went to an escalated cue” to capture

complaints and inquiries that may not have previously been documented in the CSI

database. See RSUF Ex. 128 at 70:10‒17, 65:17‒22 (Kamionka).

      258. Admitted in part and denied in part. Paragraph 258 is denied and not

material because PSUF Exhibit 191 is inadmissible subsequent remedial measures

evidence. OCA reports are compiled “for the purpose of self-evaluation.” Hogan,




                                        108
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 111 of 162




2006 WL 3702637 at *8; see also Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407;

Reynolds, 483 F. App’x at 730‒33.

         To the extent further response is required, Defendants admit that




Defendants deny that “OCA reports typically focused on the number of

‘substantiated’ complaints.”



                                                                     See PSUF Ex.

191 at A-3619, A-3624‒A-3627.

         259. Admitted, but denied that the facts contained in paragraph 259 are

material for the reasons stated in response to paragraph 258. See supra RSUF

¶ 258.

         260. Admitted in part and denied in part. Paragraph 260 is denied and not

material for the reasons stated in response to paragraph 258. See supra RSUF

¶ 258.

         To the extent further response is required, Defendants admit that




                                          109
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 112 of 162




                         Defendants deny that the phrase “Payment Issues”

“included payment misapplications,” because it is unaccompanied by a reference in

the record which supports that assertion, and should be struck. Doc. 463 at 3.

         261. Admitted in part and denied in part. Paragraph 261 is denied and not

material for the reasons stated in response to paragraph 258. See supra RSUF

¶ 258.

         To the extent further response is required, Defendants admit that




                                   Defendants deny that




          See PSUF Ex. 195 at A-3934‒A-3937.

         262. Admitted in part and denied in part. Paragraph 262 is denied and not

material for the reasons stated in response to paragraph 258. See supra RSUF

¶ 258.

         To the extent further response is required, Defendants admit that




                                          110
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 113 of 162




                                                                PSUF Ex. 196 at

A-4050. Defendants admit that



                              Id. Defendants deny that the “breaks” represented a

“large number of complaints,” because it is unaccompanied by a reference in the

record which supports that assertion, and should be struck. Doc. 463 at 3.

         263. Admitted in part and denied in part. Paragraph 263 is denied and not

material for the reasons stated in response to paragraph 258. See supra RSUF

¶ 258.

         To the extent further response is required, Defendants admit that




                                        Defendants admit that



                                                                             PSUF Ex.

196 at A-4038. Defendants admit that



             Defendants deny that Navient had discretion regarding whether to use

Pay.gov. Navient’s contract with ED states that “[t]he servicer shall require

entities making payments on Government loans . . . to direct payments to a


                                          111
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 114 of 162




Treasury designated service including . . . Pay.gov.” SUF Ex. 5 at

NAV-00000029.

         264. Admitted, but denied that the facts contained in paragraph 264 are

material because PSUF Exhibit 199 is inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. The dashboard reports are

compiled for “the purpose of self-evaluation,” Hogan, 2006 WL 3702637, at *8,

and detail the corresponding “Action Plan/Resolution” Navient took following the

testing. See, e.g., PSUF Ex. 199 at A-4293.

         265. Admitted in part and denied in part. Paragraph 265 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.

         To the extent further response is required, Defendants admit that




                PSUF Ex. 190 at A-3565. PSUF Exhibit 190



         Id.

                                                          Defendants further deny


                                          112
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 115 of 162




that




                                             See, e.g., PSUF Ex. 190 at A-3573

(



                            ); id. (




                                                            ); id. at A-3573‒A-3574

(



                                       ); id. at A-3575 (




                ).

         266. Admitted in part and denied in part. Paragraph 266 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.


                                           113
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 116 of 162




         To the extent further response is required, Defendants admit that



                                                                             and that



                                                Defendants deny that



                                                 PSUF Ex. 193 at A-3833.

         267. Admitted in part and denied in part. Paragraph 267 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.

         To the extent further response is required, Defendants admit that



                                           Defendants deny that the facts contained

in paragraph 267 are material because the quoted language refers to Sallie Mae

Bank, which is neither a defendant in this case nor a current affiliate of Navient

Solutions, the defendant against whom the CFPB asserts its claim related to

payment processing. Defendants deny that



                                             Defendants also deny that




                                          114
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 117 of 162




                                  PSUF Ex. 170 at A-2815.


         268. Admitted in part and denied in part. Paragraph 268 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.

         To the extent further response is required, Defendants admit that




                                                     Defendants deny that




                                       PSUF Ex. 194 at A-3925.

         269. Admitted in part and denied in part. Paragraph 269 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.

         To the extent further response is required, Defendants admit that PSUF

Exhibit 214 contains the quoted language and states that

                                       Defendants deny that




                                          115
    Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 118 of 162




                                          PSUF Ex. 214 at A-4597.

         270. Admitted in part and denied in part. Paragraph 270 is denied and not

material for the reasons stated in response to paragraph 264. See supra RSUF

¶ 264.

         To the extent further response is required, Defendants admit that




                                                     PSUF Ex. 171 at A-2846.

Defendants deny that




                                                                             Id.




                                          116
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 119 of 162




                                                                             Id.;

see also id. at A-2848 (



      ).



                           Id.

      271. Admitted in part and denied in part. Paragraph 271 is denied and not

material because the Compliance Committee minutes discuss inadmissible

subsequent remedial measures evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R.

Evid. 407; Reynolds, 483 F. App’x at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 192 contains the quoted language. Defendants deny the statements prior to

the quotation in paragraph 271.

                                                              , and the Corporate

Compliance Committee reporting structure has changed over time. At times, the

Compliance Committee has been a Management Committee, comprised of

management from different Navient affiliates, not a committee of the Board of

Directors. PSUF Ex. 185 at A-3511. The Compliance Committee reported to the

Enterprise Risk Committee, which then reported to the Audit Committee, which

reported to the Navient Corporation Board of Directors. See id. at A-3511.


                                       117
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 120 of 162




      Defendants deny that the quoted language was part of a “discussion of

application and allocation issues.” The discussion was about




PSUF Ex. 192 at A-3721.

      272. Admitted in part and denied in part. Paragraph 272 is denied and not

material because the presentations prepared by Navient’s Task Force discuss

inadmissible subsequent remedial measures. See Fed. R. Civ. P. 56(c)(2); Fed. R.

Evid. 407; Reynolds, 483 F. App’x at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

The presentation was conducted for “the purpose of self-evaluation,” Hogan, 2006

WL 3702637, at *8, and describes “[c]hanges made alongside the Task Force

efforts,” PSUF Ex. 198 at A-4187, and “[m]anagement [r]esponse” to the “Internal

Audit Report,” id. at A-4184.

      Defendants admit that “[a] March 11, 2014 presentation by Navient’s

‘Payment Allocation Task Force’ (‘Task Force’) provided recommendations to

Navient’s Executive Management regarding payment processing issues,” and that

the observations were based in part on interviews with Navient borrowers who had

submitted overpayments in the past year. Defendants deny that “the Task Force

detailed its findings . . . based on complaints and escalated inquiries.” The Task


                                        118
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 121 of 162




Force notes that the “findings” in the March 11, 2014 presentation are based only

on “phase one” of research: interviews “with 20 customers who have made more

than the minimum payment at least once in the previous 12-month period.” PSUF

Ex. 198 at A-4215.

         273. Admitted, but denied that paragraph 273 is material for the reasons

stated in response to paragraph 272. See supra RSUF ¶ 272.

         274. Admitted in part and denied in part. Paragraph 274 is denied and not

material because the evidence cited to support paragraph 274 cannot be presented

in a form that would be admissible in evidence. The statement that “[t]he Task

Force . . . noted that some customers would choose to allocate payments if it were

easier to do so,” which the CFPB relies on for its truth, is hearsay within hearsay

not subject to any exception to the rule against the admission of hearsay. See Fed.

R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC, Inc., 2012 WL 33026, at *2;

Schriner, 2005 WL 1498497, at *1 n.2. Paragraph 274 is also denied and not

material for the reasons stated in response to paragraph 272. See supra RSUF

¶ 272.

         To the extent further response is required, Defendants admit that “[t]he Task

force further recommended exploring simplification of processes ‘to make it easier

for customers to designate payment or extra payment to one or more loans.’”

PSUF Ex. 198 at A-4212. Defendants deny that the Task Force “noted that some


                                          119
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 122 of 162




customers would choose to allocate payments if it were easier to do so.” This

portion of the statement is unaccompanied by a reference in the record which

supports it, and should be struck. Doc. 463 at 3. The cited material states,

“[c]ustomers who do not choose to indicate a particular loan against which to

allocate extra payments do so because it isn’t easy to indicate, or they don’t

differentiate among their loans.” PSUF Ex. 198 at A-4215.

      275. Admitted, but denied that paragraph 275 is material because PSUF

Exhibits 183, 186, and 197 are inadmissible subsequent remedial measures

evidence.



PSUF Ex. 197 at A-4125. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407;

Reynolds, 483 F. App’x at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

      276. Admitted, but denied that paragraph 276 is material for the reasons

stated in response to paragraph 275. See supra RSUF ¶ 275.

      277. Admitted, but denied that paragraph 277 is material for the reasons

stated in response to paragraph 275. See supra RSUF ¶ 275.

      278. Admitted in part and denied in part. Paragraph 278 is denied and not

material because the evidence cited to support paragraph 287 cannot be presented

in a form that would be admissible in evidence. Fed. R. Civ. P. 56(c)(2). To the

extent the CFPB relies on “quotations from surveyed borrowers” for their truth,


                                         120
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 123 of 162




this is hearsay within hearsay not subject to any exception to the rule against the

admission of hearsay. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC,

Inc., 2012 WL 33026, at *2; Schriner, 2005 WL 1498497, at *1 n.2. Paragraph

278 is also denied and not material for the reasons stated in response to paragraph

275. See supra RSUF ¶ 275.

      To the extent further response is required, Defendants admit that



                                                         Defendants deny that the

presentation “included quotations from surveyed borrowers describing Navient’s

failure to honor payment instructions” because this statement is unaccompanied by

a reference in the record which supports the statement of fact, and should be

struck. Doc. 463 at 3.

      279. Admitted, but denied that paragraph 279 is material for the reasons

stated in response to paragraph 275. See supra RSUF ¶ 275.

      280. Admitted.

      281. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 180 was



                  Defendants deny that the statement applies broadly “with respect

to borrowers attempting to allocate extra payments to higher-interest loans.” Mr.


                                         121
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 124 of 162




Stullken was describing




                                                             PSUF Ex. 180 at

A-3222.

           Id.

      282. Admitted in part and denied in part. Defendants deny that the

borrower “mailed instructions with his payments every month for a year, but his

payments were correctly applied and/or allocated just three times,” because it is

unaccompanied by a reference in the record which supports that assertion, and

should be struck. Doc. 463 at 3. To the extent further response is required,

Defendants admit that



                                                                SUF Ex. 177 at

147:15‒19 (SW),

                          id. at 104:20‒22 (SW).




                                        122
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 125 of 162




      283. Admitted, but denied that paragraph 283 is material because PSUF

Exhibits 178 and 179 are inadmissible subsequent remedial measures evidence for

the reasons stated in response to paragraph 239. See supra RSUF ¶ 239.

      284. Admitted in part and denied in part. Paragraph 284 is denied and not

material because the customer interviews, which the CFPB relies on for their truth,

are hearsay within hearsay not subject to any exception to the rule against the

admission of hearsay. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC,

Inc., 2012 WL 33026, at *2; Schriner, 2005 WL 1498497, at *1 n.2. Paragraph

284 is also denied and not material because PSUF Exhibit 198 is inadmissible

subsequent remedial measures evidence for the reasons stated in response to

paragraph 272. See supra RSUF ¶ 272.

      To the extent further response is required, Defendants admit that PSUF

Exhibit 198 contains the quoted language. Defendants deny that the quote was a

“key finding” of customer interviewers as the quotation is incomplete: the

presentation states that “[c]ustomers who do not choose to indicate a particular

loan against which to allocate extra payments do so because it isn’t easy to

indicate, or they don’t differentiate among their loans.” PSUF Ex. 198 at A-4215

(emphasis added). Defendants also deny that the research found that “some

borrowers” do not allocate extra payments, to the extent that “some borrowers”




                                        123
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 126 of 162




does not clarify that the “method” for this finding was interviews “conducted with

20 customers.” Id.

      285. Admitted.

      286. Denied. Paragraph 286 is denied and not material because the

complaint, which the CFPB relies on for its truth, is hearsay within hearsay not

subject to any exception to the rule against the admission of hearsay. See Fed. R.

Civ. P. 56(c)(2); Fed. R. Evid. 802, 805; QVC, Inc., 2012 WL 33026, at *2;

Schriner, 2005 WL 1498497, at *1 n.2.

      To the extent further response is required, Defendants deny that “Navient

had misapplied certain payments.” This statement is unaccompanied by a

reference in the record which supports the statement of fact, and should be struck.

Doc. 463 at 3. Defendants also deny that “this resulted in the borrower’s account

being reported as past due and the borrower incurring late fees.” PSUF Exhibit

173 clearly states that the borrower’s payments were “corrected and any late fees

assessed were reversed” and Navient “[a]lso provided a declining balance payment

history on the account.” PSUF Ex. 173 at A-2921.

      287. Admitted in part and denied in part. Paragraph 287 is denied and not

material because the complaints, which the CFPB relies on for their truth, are

hearsay within hearsay and neither level of hearsay is subject to any exception to

the rule against the admission of hearsay. See Fed. R. Civ. P. 56(c)(2); Fed. R.


                                        124
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 127 of 162




Evid. 802, 805; QVC, Inc., 2012 WL 33026, at *2; Schriner, 2005 WL 1498497, at

*1 n.2. First, the CFPB’s Consumer Complaint Database is not a record of

regularly conducted activity or a public record excepted from the rule against

hearsay because the Database is an unreliable source. See Fed. R. Evid. 803(7)(C),

(8)(B); RSUF Ex. 129 at 3 (discussing unreliability of CFPB database); RSUF Ex.

130 at *ii (finding that the CFPB has “not established separate management

controls to ensure the accuracy of data” and finding “several noticeable

inaccuracies” in the CFPB Consumer Complaint Database). Second, the

underlying complaints constitute a second level of hearsay not subject to any

exception.

      To the extent further response is required, Defendants admit that paragraph

287 is a summary of a borrower’s complaint. Defendants deny the description of

the complaint, as Navient’s response states that the borrower made one payment

that, “[d]ue to a recent system enhancement, . . . was inadvertently applied to only

one of [the borrower’s] private loans, causing [the borrower’s] other two private

loans to appear to be past due.” PSUF Ex. 168 at A-2731. The “application of

payment was corrected . . . [and] any late fees assessed as a result of the misapplied

payment have been reversed.” Id.

      288. Denied. Paragraph 288 violates the Court’s order that the statement of

fact should consist of no more than “400 numbered statements of fact” “which


                                         125
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 128 of 162




require[] a single response by the opposing party” and that “[n]o numbered

statement of material fact may include subparts or subdivisions,” Doc. 463 at 2.

Paragraph 288 is a summary of the entire purported experience of one of the

CFPB’s witnesses. It contains multiple purported facts, and should be struck.

      To the extent further response is required, Defendants deny paragraph 288.

See SUF ¶¶ 279‒85.

      289. Denied. Paragraph 289 violates the Court’s order that the statement of

facts should consist of no more than “400 numbered statements of fact” “which

require[] a single response by the opposing party” and that “[n]o numbered

statement of material fact may include subparts or subdivisions.” Doc. 463 at 2.

Paragraph 289 is a summary of the entire purported experience of one of the

CFPB’s witnesses. It contains multiple purported facts, and should be struck.

      To the extent further response is required, Defendants deny that this

paragraph discusses “another borrower” because this is the same borrower

discussed in paragraphs 281 and 282, and as described in those paragraphs,

Defendants admit that

                                      SUF Ex. 177 at 147:15‒19 (SW),



            id. at 104:20‒22 (SW).




                                        126
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 129 of 162




      290. Admitted in part and denied in part. Defendants admit that the

borrower called Navient to break up her billing group so that she could allocate

overpayments to specific loans. Defendants deny that “[s]he reported that she had

to call in multiple times before she was told that Navient needed to break up her

billing group in order for her to be able to do so.” The borrower testified, “I think I

may have called three times, I really don’t remember.” PSUF Ex. 13 at A-106.

      291. Denied. First, Defendants deny that



                                     See SUF ¶¶ 297‒298. Second, Defendants

deny that




         SUF Ex. 178 at 127:9‒128:9 (TC). Finally, Defendants deny that




                                                                               PSUF

Ex. 29 at A-325:3‒13 (TC).




                                         127
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 130 of 162




      292. Admitted in part and denied in part. Defendants admit that “standing

instructions” refer to “a borrower’s direction” to allocate future payments in the

same manner on a recurring basis. Defendants deny that “standing instructions”

permit a borrower to apply or allocate “all future payments in a certain manner”

because standing instructions are limited to qualifying payments and payments

must be applied according to the terms of the promissory note. See PSUF Ex. 224

at A-4708‒A-4709; PSUF Ex. 205 at A-4401.

      293. Admitted.

      294. Admitted.

      295. Admitted.

      296. Admitted, but denied that paragraph 296 is material because PSUF

Exhibit 198 is inadmissible subsequent remedial measures evidence for the reasons

stated in response to paragraph 272. See supra RSUF ¶ 272.

      297. Admitted in part and denied in part. Defendants admit that

                                                                         These

projects were proposed in a memorandum issued by ED referred to as the

“Mitchell Memorandum,” which included a proposal that borrowers “provide

standing instructions for overpayments,” RSUF Ex. 131 at 27.

                                                                       See SUF

¶ 274. Defendants deny that


                                        128
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 131 of 162




                PSUF Ex. 220 at A-4684.

      298. Admitted, but denied that paragraph 298 is material because it is

inadmissible subsequent remedial measures evidence. See Fed. R. Civ. P. 56(c)(2);

Fed. R. Evid. 407; Reynolds, 483 F. App’x at 730‒33; Hogan, 2006 WL 3702637,

at *7‒8.

      299. Admitted.

      300. Admitted in part and denied in part. Defendants deny that the quoted

description applies to all systems of record. For example, representatives must

submit certain borrower requests, including requests for payment adjustments, into

the IDT system, which has specific codes or tags for particular issues, such as

requests for payment adjustments. See, e.g., RSUF Ex. 132 at NAV-02709350 ‒

9355. Defendants admit




      301. Admitted.

      302. Admitted.


                                        129
      Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 132 of 162




       303. Admitted in part and denied in part. Defendants admit that



                                       Defendants deny that




                                                                    See, e.g.,

PSUF Ex. 191 at A-3619, A-3624‒A-3627; see RSUF ¶¶ 253‒58.

VI.    COUNTS VII-X

       304. Admitted.

       305. Admitted.

       306. Admitted.

       307. Admitted.

       308. Admitted.

       309. Admitted.

       310. Admitted in part and denied in part. Defendants admit that loan

consolidation can be accomplished more quickly than rehabilitation. Defendants

deny that a loan consolidation “resolves” the default. Consolidation pays off the

defaulted loan, and the new consolidated loan is in active repayment. However,

“consolidation of a defaulted loan does not remove the record of the default from



                                        130
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 133 of 162




[the borrower’s] credit history.” SUF Ex. 195 at 5. Defendants further deny that

“a consolidation does not require the borrower to make any payments before

proceeding with the consolidation” for all federal loan consolidations. If a

borrower is not eligible or does not agree to repay the consolidated loan under

IDR, the borrower must “make three consecutive, voluntary, on-time, full monthly

payments on the defaulted loan” before it can be consolidated. Id.

      311. Denied. Paragraph 311 is unaccompanied by a reference in the record

which supports the statement of fact, and should be struck. Doc. 463 at 3. PSUF

Exhibit 14 is deposition testimony of Pioneer’s CEO, Jack Frazier. Mr. Frazier

responded “yes” to the following question: “Since rehab has the minimum $5

payment amount, is it fair to say that borrowers who consolidate could pay less

during the nine months if they would have been making rehab payments?” PSUF

Ex. 14 at A-138:19‒23 (Frazier) (emphasis added). The testimony does not relate

to whether consolidation is less costly overall than rehabilitation, nor does it relate

to whether borrowers choose consolidation instead of rehabilitation because it

costs less money overall.

      312. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 14 contains the quoted language. Defendants deny that Mr. Frazier

testified regarding “the speed at which consolidation occurs.” The CFPB’s counsel

asked, “Under what circumstances do borrowers prefer consolidation over


                                          131
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 134 of 162




rehabilitation?” Mr. Frazier responded with the quotation cited in paragraph 312.

PSUF Ex. 14 at A-136:11‒15 (Frazier).

      313. Admitted in part and denied in part. Defendants admit “that a

borrower who consolidates” may be able to “immediately enroll in an IDR plan,”

and that a borrower who rehabilitates “ha[s] to make nine monthly payments

before being able to do so.” Defendants deny that a borrower who consolidates “is

able to immediately enroll” because the borrower must nonetheless qualify for

IDR. Defendants also deny that payments in rehabilitation will be more than

payments in IDR. A rehabilitation payment can be as low as $5 a month. PSUF

Ex. 14 at A-138:19‒20 (Frazier).

      314. Admitted.

      315. Admitted in part and denied in part. Defendants admit that these are

benefits of consolidation. Defendants deny that these are benefits of consolidation

as compared to benefits of rehabilitation. During the alleged time period,



                                                                      See PSUF Ex.

246 at A-6110. Unlike with rehabilitation, where the default trade line is removed,

after consolidation the default trade line remains on the individual’s credit report

with the notation of “paid in full.” After a borrower consolidates a federal loan,

the collection fees are reduced and absorbed into the loan’s principal. PSUF Ex.


                                         132
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 135 of 162




14 at A-139:4‒23 (Frazier). By contrast, after a borrower rehabilitates an ED loan,

the remaining collection fees are waived. Id. at A-124:25‒A-125:16, A-138:9‒11

(Frazier).

      316. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 14 contains the quoted language. Defendants deny that such options are

generally available to borrowers. Immediately prior to the quoted material in

paragraph 316, Mr. Frazier testified that borrowers would “not typically [have] the

resources to pay off the debt in full.” PSUF Ex. 14 at A-116:13‒14 (Frazier). ED

states that payment in full is “not a practical option for most borrowers.” SUF Ex.

195 at 1.

      317. Admitted in part and denied in part. Defendants admit that staying in

default is technically an “option” for borrowers. Defendants deny that Mr. Frazier

explained that staying in default “can be in a borrower’s interest.” That portion of

paragraph 317 is unaccompanied by a reference in the record which supports the

statement of fact, and should be struck. Doc. 463 at 3.

      318. Admitted.

      319. Admitted.

      320. Admitted.

      321. Admitted.

      322. Admitted.


                                        133
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 136 of 162




      323. Admitted.

      324. Admitted.

      325. Admitted in part and denied in part. Defendants admit that “Pioneer

developed its own manual for its collectors to use, which Pioneer titled the

Department of Education Training Participant Manual (“Pioneer’s Training

Manual.”).” PSUF ¶ 325. Defendants deny the statement that “Pioneer did not

provide its collectors with the PCA Manual.” Collectors “are not provided with

the manual in its entirety, but [the] training material is based on that manual and

[collectors] would have access to all of the training material.” PSUF Ex. 14 at

A-142:13‒16 (Frazier).

      326. Admitted, but denied that the facts contained in paragraph 326 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      327. Admitted, but denied that the facts contained in paragraph 327 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.


                                           134
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 137 of 162




      328. Admitted, but denied that the facts contained in paragraph 328 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA begins at the earliest on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      329. Admitted, but denied that the facts contained in paragraph 329 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      330. Admitted, but denied that the facts contained in paragraph 330 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      331. Admitted, but denied that the facts contained in paragraph 331 are

material to the extent they relate to the time period before January 18, 2014. The

statute of limitations period for the CFPB’s claims under the CFPA at the earliest

begins on January 18, 2014 (and January 18, 2016 for the CFPB’s claims under the




                                           135
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 138 of 162




FDCPA), and therefore any correspondence from before January 18, 2014 is

immaterial.

      332. Denied. Paragraph 332 violates the Court’s order that the statement of

facts should consist of no more than “400 numbered statements of fact” “which

require[] a single response by the opposing party” and that “[n]o numbered

statement of material fact may include subparts or subdivisions,” Doc. 463 at 2,

and should be struck.

      Defendants further deny that the facts in paragraph 332 are material because

the statute of limitations period for the CFPB’s claims under the CFPA at the

earliest begins on January 18, 2014 (and January 18, 2016 for the CFPB’s claims

under the FDCPA), and each of the calls cited in paragraph 332 occurred before

January 18, 2014.

      To the extent further response is required, Defendants admit that the cited

calls contain the quoted language. Defendants deny that Pioneer agents made these

statements “from February 2010 to January 2014.” Each of the cited calls occurred

between January 1, 2012 and March 31, 2013. SUF ¶ 349; SUF Ex. 210 at 3.

      333. Admitted in part and denied in part. Paragraph 333 violates the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing




                                        136
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 139 of 162




party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2, and should be struck.

      Defendants further deny that the facts in paragraph 333 are material because

the statute of limitations period for the CFPB’s claims under the CFPA at the

earliest begins on January 18, 2014 (and January 18, 2016 for the CFPB’s claims

under the FDCPA), and each of the calls cited in paragraph 333 occurred before

January 18, 2014. SUF ¶ 349; SUF Ex. 210 at 3.

      To the extent further response is required, Defendants admit that the cited

calls contain the quoted language. Defendants deny that “collectors conveyed to

consumers that all of the collection fees would be removed upon completion of

loan rehabilitation,” because the calls only support that Pioneer collectors

conveyed certain language regarding collection fees on five occasions.

      334. Admitted.

      335. Admitted, but denied that the facts contained in paragraph 335 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      336. Admitted, but denied that the facts contained in paragraph 336 are

material because the statute of limitations period for the CFPB’s claims under the


                                           137
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 140 of 162




CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      337. Admitted, but denied that the facts contained in paragraph 337 are

material because the statute of limitations period for the CFPB’s claims under the

CFPA at the earliest begins on January 18, 2014 (and January 18, 2016 for the

CFPB’s claims under the FDCPA), and therefore any language that was in place

prior to January 18, 2014 is immaterial.

      338. Admitted in part and denied in part. Paragraph 338 violates the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2, and should be struck.

      Defendants further deny that the facts in paragraph 338 are material because

the statute of limitations period for the CFPB’s claims under the CFPA at the

earliest begins on January 18, 2014 (and January 18, 2016 for the CFPB’s claims

under the FDCPA), and each of the calls cited in paragraph 338 occurred before

January 18, 2014. SUF ¶ 349; SUF Ex. 210 at 3.

      To the extent further response is required, Defendants deny that Pioneer

agents made these statements “from February 2010 to January 2014.” Each of the


                                           138
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 141 of 162




cited calls occurred between January 1, 2012 and March 31, 2013. Id. Defendants

admit that the cited calls contain the quoted language. Defendants deny that

“collectors conveyed to consumers that all of the collection fees would be removed

upon completion of loan rehabilitation,” because the calls only support that Pioneer

collectors conveyed specific language regarding collection fees on four occasions.

      339. Admitted.

      340. Admitted in part and denied in part. Paragraph 340 violates the

Court’s order that the statement of facts should consist of no more than “400

numbered statements of fact” “which require[] a single response by the opposing

party” and that “[n]o numbered statement of material fact may include subparts or

subdivisions,” Doc. 463 at 2, and should be struck.

      Defendants further deny that the facts in paragraph 340 are material because

the statute of limitations period for the CFPB’s claims under the CFPA at the

earliest begins on January 18, 2014 (and January 18, 2016 for the CFPB’s claims

under the FDCPA), and each of the calls cited in paragraph 340 occurred before

January 18, 2014. SUF ¶ 349; SUF Ex. 210 at 3.

      To the extent further response is required, Defendants deny that paragraph

340 accurately quotes the statement made in AR.017.22. The Pioneer agent did

not make the following statement “Now I can save you the collection fees which is

going to be $1,599.37. Okay, I can save those for you if we’re able to set you up


                                        139
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 142 of 162




into a program. . . . I could save you $1,599.37 if we’re able to secure something.

That alone will be removed just for completing the program.” Defendants

otherwise admit that the cited calls contain the quoted language.

      341. Admitted.

      342. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 228 contains the quoted language. Defendants deny that the quoted

material is part of a “sample script.” Collection specialists “were not required to

follow verbatim” the “Initial Rehab Talk-Off.” See RSUF Ex. 133 at 67:2‒20

(Kirsch). “Rehab Talk Offs” are “guidelines . . . to be followed when pitching a

rehabilitation program to a debtor.” SUF Ex. 198 at NAV-00062586; SUF Ex. 202

at NSI-016-0028590. Defendants further deny that the July 11, 2014 Rehab

Process Guide was the first time that a “Rehab Talk Off” included the following

language: “any remaining collection fees on your loan(s) will be waived.” That

same language was included in the ED Participant Guide in place as of April 21,

2014. SUF ¶ 344; SUF Ex. 204 at NAV-01916551.

      343. Admitted in part and denied in part. Paragraph 343 is denied and not

material because Pioneer’s call listening tests are inadmissible subsequent remedial

measures evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483

F. App’x at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. To the extent paragraph

343 implies that Pioneer’s internal compliance testing shows evidence of false or


                                         140
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 143 of 162




misleading statements, that assertion is also denied and not material as a legal

conclusion.

      To the extent further response is required, Defendants admit that Pioneer

conducted call listening to ensure compliance with Pioneer’s policies and

procedures. Defendants deny that paragraph 343 is material because Exhibit 14

does not indicate what the statements were and whether they relate at all to the

alleged misstatements.

      344. Denied. Paragraph 344 violates the Court’s order that the statement of

fact should consist of no more than “400 numbered statements of fact” “which

require[] a single response by the opposing party” and that “[n]o numbered

statement of material fact may include subparts or subdivisions,” Doc. 463 at 2,

and should be struck.

      Paragraph 344 is also denied and not material for four additional reasons.

First, Pioneer’s call listening tests are inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8. Second, the assertions that a

statement was false or misleading are legal conclusions, not facts. Third, Exhibit

14 does not identify the statements made and whether they relate to the alleged

misstatements, or how the testing described in PSUF Exhibit 14, at A-146d to

A-146f, relates to the testing identified PSUF Exhibits 231–33. Fourth, the


                                         141
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 144 of 162




CFPB’s two witnesses suggest that borrowers were not misled by the alleged

statements. One witness (JS) correctly believed based on the statement he heard

that rehabilitation “would remove the fact that [he] had ever actually defaulted on

the loans.” RSUF Ex. 134 at 142:7–143:19 (JS); see also id. at 151:19‒21 (JS).



                                                RSUF Ex. 135 at 130:20–133:7,

148:20–149:17, 173:18–175:4 (KMC).

      To the extent further response is required, Defendants deny that “the testing

revealed that collectors made false or misleading statements concerning the

benefits of rehabilitation.” Mr. Frazier testified that the emails do not describe the

final assessment because “if we listened to these calls and we didn’t agree with the

assessment, then that would be the catalyst for further dialogue on the topic.”

RSUF Ex. 2 at 151:19–152:2 (Frazier). Defendants also deny that Pioneer

identified a “false or misleading statement” in January 2015




              PSUF Ex. 233 at A-5349. PSUF Exhibit 233

                                                               Id. at A-5348



         ).


                                         142
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 145 of 162




      345. Admitted, but denied that the facts contained in paragraph 345 are

material because Pioneer’s updates to its procedures are inadmissible subsequent

remedial measures evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407;

Reynolds, 483 F. App’x at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

      346. Denied. Paragraph 346 is denied and not material because Pioneer’s

call listening tests and results are inadmissible subsequent remedial measures

evidence. See Fed. R. Civ. P. 56(c)(2); Fed. R. Evid. 407; Reynolds, 483 F. App’x

at 730‒33; Hogan, 2006 WL 3702637, at *7‒8.

      Defendants admit that PSUF Exhibit 240 (NAV-00244963) shows that



PSUF Ex. 240 at A-5687–88. Defendants further admit that PSUF Exhibit 240

(NAV-00244963)

                                     but deny that this fact is material.




      347. Admitted in part and denied in part. Paragraph 347 is unaccompanied

by a reference in the record which supports the statement of fact, and should be

struck. Doc. 463 at 3. The testimony at PSUF Exhibit 14 at A-118 does not


                                        143
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 146 of 162




mention whether borrowers are “typically aware of the [Rehabilitation] program

and rely on Pioneer representations.” Such a statement is also an unsupported

legal conclusion. See also SUF Ex. 213 at 61:7–13, 68:17–24 (JS); SUF Ex. 252;

SUF Ex. 214 at *4 (lines 6‒16), *18 (lines 1‒5) (one of the two witnesses the

CFPB identified for the Pioneer claims had already completed a rehabilitation with

another company and knew how the rehabilitation program worked). Defendants

admit that Jack Frazier testified, “I would say [collectors] spend time educating

borrowers on what the benefits [of rehabilitation] are.” PSUF Ex. 14 at A-118:16‒

17 (Frazier).

      348. Admitted.

      349. Admitted.

      350.      Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 14 contains the quoted language. Defendants deny that “rehabilitation has

constituted” that percentage “since 2012” because Jack Frazier testified that “[the

amount of revenue that Pioneer generated from its rehabilitation line of business on

an annual basis] varies over the years. I would probably need financial statements

to answer that with accuracy; but, you know, absent that, a general ballpark would

be 75 to 80 percent of our revenue on the student loan contract would come from

loan rehabilitation activities.” PSUF Ex. 14 at A-150:21–A-151:4 (Frazier).




                                         144
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 147 of 162




      351. Admitted in part and denied in part. Defendants admit that certain

collectors could receive various incentives based upon helping borrowers enroll in

rehabilitation. The incentive plans have “varied over time.” PSUF Ex. 14 at

A-144:5‒6 (Frazier). Defendants deny that incentives were provided based only

on enrolling borrowers in rehabilitation because Jack Frazier testified that there

were “[c]ompliance detractors . . . if there’s exceptions to the compliance rules we

have in place, then a collector could have their incentive reduced.” RSUF Ex. 2 at

135:23–136:1 (Frazier). He testified that “[m]isrepresentation, conduct-type

violations” would lead to a collector having her incentives reduced and an

infraction assessed. Id. at 136:5–21 (Frazier).

      352. Admitted.

      353. Denied. The facts in paragraph 353 are based entirely on the

deposition testimony of one former employee, who stopped working at Pioneer in

November 2012, RSUF Ex. 133 at 113:18‒115:5 (Kirsch), which is outside the

statute of limitations period for this claim, which begins on January 18, 2014 (and

January 18, 2016 for the CFPB’s claims under the FDCPA). She testified that she,

not Pioneer agents more generally, was yelled at “quite often” and “at least 10

times a week.”

      354. Admitted in part and denied in part. Defendants deny that the facts

contained in paragraph 354 are material. The facts in paragraph 354 are based


                                         145
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 148 of 162




entirely on the deposition testimony of Ms. Kirsch, who stopped working at

Pioneer in November 2012, RSUF Ex. 133 at 113:18‒115:5 (Kirsch), which is

outside the statute of limitations period for this claim, which begins on January 18,

2014 (and January 18, 2016 for the CFPB’s claims under the FDCPA).

      Defendants admit that former employee Barbra Kirsch stated that “collectors

‘didn’t discuss any drawbacks’ of rehabilitation with consumers.” Defendants

deny that there are any “drawbacks” to rehabilitation. To the extent the CFPB is

referring to the fact that a borrower must make a monthly payment of at least $5

for nine consecutive months, Defendants deny that a borrower establishing a

payment history is a drawback, but in any event,



PSUF Ex. 230 at A-5149.

      355. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 279 contains the quoted language. Defendants deny that “[c]ollectors are

directed ‘not to mention Consolidation or Monthly billing,” because paragraph 355

is unaccompanied by a reference in the record which supports the statement, and

should be struck. Doc. 463 at 3. The 2014 Rehab Process Guide includes an

“Initial Rehab Set-Up Workflow” that prioritizes asking first if the “borrower

want[s] to do rehab.” SUF Ex. 203 at NAV-00062769 (emphasis added).




                                        146
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 149 of 162




VII. COUNT XI
      356. Admitted.

      357. Admitted in part and denied in part. Defendants admit that the dates

in column “D” of NAV-00003384 list the first date on which Navient reported the

Special Comment Code “AL” for 19,604 borrowers and the dates range from

October 31, 2012 through May 31, 2014. Defendants deny that “Navient furnished

the Special Comment Code ‘AL’” “until May 2014,” because beginning in

November 2013, Navient instituted a manual process to remove Special Comment

Code “AL” each month from its reporting for borrowers whose loans had been

discharged due to TPD so that the “AL” code would not appear on those

borrowers’ credit reports. SUF ¶ 325. Defendants deny that the borrowers

identified in NAV-00003384 were “affected.” The assertion is unaccompanied by

a reference in the record which supports the statement of fact, and should be

struck. Doc. 463 at 3. Equifax, Experian, and TransUnion did not view Special

Comment Code “AL” as negative. RSUF Ex. 136 (



        ); see also infra RSUF ¶ 382.

      358. Admitted.

      359. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 269 contains the chart copied in paragraph 359. Defendants deny that the



                                        147
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 150 of 162




chart summarizes the complete guidance contained in PSUF Exhibit 269. The

guidance also states that Special Comment Code “AL” means “Student loan –

permanently assigned to government” and “G” means “In Collection prior to

transfer.” PSUF Ex. 269 at A-7177–A-7178.

       360. Admitted in part and denied in part. Defendants admit that PSUF

Exhibit 269 contains the quoted language. Defendants deny that PSUF Exhibit 269

contains an “instruct[ion]” from ED to lenders/servicers. The full quotation from

PSUF Exhibit 269 actually states, “The consumer data industry recommends that

the lender report Status Code ‘05’ and the Payment Rating . . . .” PSUF Ex. 269 at

A-7180 (emphasis added). Defendants further deny that ED instructed servicers to

report Status Code “05” and the Payment Rating to the exclusion of other codes

because Navient was required to report dozens of other pieces of information each

month, such as the Payment History Profile. See SUF ¶ 309. See also PSUF Ex.

274 at A-7668–A-7682. ED and the CDIA elsewhere used explicit language to

prohibit the use of certain codes, but did not do so here. See, e.g., PSUF Ex. 269 at

A-7181 (“The deferred code should not be reported.”); SUF Ex. 180 at NAV-

01144691 (“Debt Being Paid Through Insurance (Account Status Code should not

be 13 or 61-65)”); id. at NAV-01144810 (“For Defaulted Loans: . . . report only

the following . . .”).

       361. Admitted.


                                        148
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 151 of 162




      362. Admitted.

      363. Admitted, but denied that the facts contained in paragraph 363 are

material because Navient is not a Perkins School. See infra PSUF ¶ 365.

      364. Admitted, but denied that portions of PSUF Exhibit 269 pertaining to

“Perkins Schools” are material because Navient is not a Perkins School. See infra

PSUF ¶ 365.

      365. Admitted.

      366. Admitted.

      367. Admitted.

      368. Admitted.

      369. Admitted in part and denied in part. Defendants admit that the title of

section 11-8 of the 2011, 2012, and 2013 CRRGs is “LENDER/ SERVICER/

SECONDARY MARKET REPORTING GUIDELINES: Total and Permanent

Disability Discharge Procedures for Title IV Loans - Federal Perkins Loan

Program and FFEL.” Defendants deny that section 11-8 of the 2011, 2012, and

2013 CRRGs contains the sole guidance “as to how a servicer . . . should furnish

credit reporting information to the credit reporting agencies . . . in the event that a

borrower’s loan is discharged because of a TPD.” The CRRG instructs furnishers

to report several other fields not addressed by section 11-8, including Payment

History Profile, and is encouraged by the CRRG to report special comment codes


                                          149
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 152 of 162




“to further define the account.” See SUF Ex. 180 at NAV-01144608 (listing

certain fields as “[r]equired”); see also id. at NAV-01144599 (providing

“applicable fields within the Metro 2 Format . . . that apply to Student Loans”),

NAV-01144634 (defining “Special Comment Codes”). These other codes enabled

CRAs to determine if an account was current or in default. SUF ¶¶ 309, 313‒15.

RSUF Ex. 137 at 66:15–69:9 (Wright). Moreover, section 11-3 of the 2011-2013

CRRGs, titled “LENDER/ SERVICER/ SECONDARY MARKET REPORTING

GUIDELINES,” also includes guidance “[f]or student loans that are guaranteed.”

See SUF Ex. 180 at NAV-01144802. FFELP loans belonging to borrowers who

received a TPD discharge are guaranteed loans. JSUF ¶ 2; 34 C.F.R. § 682.100(b).

      370. Admitted in part and denied in part. Defendants admit that section

11-8 of the 2011, 2012, and 2013 CRRGs contained identical information, and that

PSUF Exhibit 180 contains the quoted language. Defendants deny that section 11-

8 provides the sole “guidance regarding how servicers should furnish credit

reporting information for non-defaulted TPD-discharged loans” for the reasons

stated in response to paragraph 369. See supra RSUF ¶ 369.

      371. Admitted in part and denied in part. Defendants admit that Special

Comment Code “AL” does not appear in CRRG section 11-8 under the subheading

“Non-defaulted loans.” Defendants deny that “Section 11-8 . . . contained no

indication that servicers should report the Special Comment Code ‘AL.’” Where


                                        150
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 153 of 162




the CRRG prohibited the use of certain codes, it did so explicitly, see, e.g., SUF

Ex. 180 at NAV-01144691 (“Debt Being Paid Through Insurance (Account Status

Code should not be 13 or 61-65)”); id. at NAV-01144810 (“For Defaulted Loans:

. . . report only the following . . .”); PSUF Ex. 269 at A-7181 (“The deferred code

should not be reported.”), and Section 11-8 contains no such prohibition on

reporting Special Comment Code “AL.”

        372. Admitted in part and denied in part. Defendants admit that section

11-8 contains a section with the heading “Federal Perkins Loan Program:

Defaulted loan” that states, “[r]eport Account Status Code 05, Payment Rating G

and Special Comment Code AL.” Defendants admit that Special Comment Code

“AL” is not referred to elsewhere in section 11-8 of the 2011 to 2013 CRRGs.

Defendants deny that portions of PSUF Exhibits 274, 275, and 276 pertaining to

“Perkins Schools” are material because Navient is not a Perkins School. See supra

PSUF ¶ 365. Defendants deny that section 11-8 of the 2011, 2012, and 2013

CRRGs instructs servicers to not report Special Comment Code “AL,” for the

reasons stated in response to paragraphs 360 and 371. See supra RSUF ¶¶ 360,

371.

        373. Admitted in part and denied in part. Defendants admit that the

documents identified in PSUF Exhibit 268 and PSUF Exhibits 254–264 are

policies and procedures related to Navient’s credit reporting. Defendants deny that


                                        151
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 154 of 162




the documents identified in PSUF Exhibit 268 “comprised” all of Navient’s

policies and procedures related to credit reporting because Navient has other

policies and procedures related to credit reporting. See, e.g, RSUF Ex. 138

(“[FCRA] – Responsibilities of Users of Consumer Reports and Furnishing

Information to Consumer Reporting Agencies); RSUF Ex. 139 (“Student Loan

Credit Reporting Procedure – Updates to Information”); RSUF Ex. 140 (“Quality

Control Procedure” for ensuring Credit Bureau Management adequately responds

to consumer disputes).

      374. Admitted in part and denied in part. Defendants admit that Navient’s

policy was to utilize the CRRG to ensure accurate credit reporting. Defendants

deny that “[n]one of [Navient’s] procedures indicated that guidance from ED was

to be considered” in its credit reporting. See PSUF Ex. 256 at A-6874 (“[Credit

Bureau Management] staff will be apprised by Compliance of revisions to policies

and procedures as required.”); RSUF Ex. 141 at 50:6‒17 (Carson) (“In the

situation where [ED] would provide guidance, generally that wouldn’t come

directly to our [Credit Bureau Management] department . . . . Anything on direct

guidance would be funneled through our compliance department.”); RSUF Ex. 142

at 104:9‒17 (Jones) (testifying that Navient would identify need to update policies

and procedures for credit reporting through “[n]otification from the Department of

Education”). ED’s guidance in PSUF Exhibit 269 reflected the CDIA’s guidance.


                                        152
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 155 of 162




See PSUF Ex. 269 at A-7179 (stating that it is “[b]ased on Consumer Data Industry

. . . Recommendations”).

      375.   Admitted in part and denied in part. Defendants admit that Mr. Jones

testified that he had not seen documents identical to PSUF Exhibits 269 or 253

before. Defendants deny that paragraph 375 is material because whether Mr. Jones

recalled seeing a specific version of a document has no relevance to the

reasonableness of Navient’s policies and procedures or the accuracy of its credit

reporting. Defendants further deny that Mr. Jones was not aware of the content of

the guidance from ED related to credit reporting for loans discharged due to a TPD

for the reasons stated in paragraph 374. See supra RSUF ¶ 374.

      376. Denied. Paragraph 376 is unaccompanied by a reference in the record

that supports the statement of fact, and should be struck. Doc. 463 at 3.

      To the extent further response is required, Defendants deny paragraph 376.

Navient’s policies and procedures required Credit Bureau Management to use the

Metro 2 Format and the CRRG to ensure that it furnished accurate information to

the CRAs. PSUF Ex. 258 at A-6882 (“Accepted by all consumer reporting

agencies, the Metro 2 Format enables the reporting of accurate, complete and

timely credit information and meets all requirements of the Fair Credit Reporting

Act and all applicable state laws. [Navient] utilizes the Metro 2 Format to

facilitate accurate, complete and timely transmission of consumer data to CRAs.”


                                        153
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 156 of 162




(emphasis in original)); PSUF Ex. 257 at A-6877. Navient’s Credit Bureau

Management, Compliance, and Legal departments were responsible for Navient’s

policies and procedures. RSUF Ex. 142 at 87:2‒88:17 (Jones). Navient’s

procedures further stated that it was the responsibility of Navient’s Compliance,

Legal, and Credit Bureau Management departments to work together “to identify,

resolve and correct any reporting issue to comply with Metro II standards,” PSUF

Ex. 257 at A-6879, and for Credit Bureau Management to utilize controls and data

audits to ensure accurate reporting, PSUF Ex. 258 at A-6887. “Once a reporting

issue is identified, [Credit Bureau Management] will work with Compliance and/or

Legal as applicable, and consult the Consumer Data Industry Association

representatives to determine the appropriate method of resolution.” PSUF Ex. 256

at A-6873. Credit Bureau Management managers were required to “subscribe to

updates to the [CRRG].” PSUF Ex. 256 at A-6874. Navient’s policies also

required “Compliance and [Navient] Data Furnishers” to “share . . . Metro2 [sic]

and other regulatory updates, and any other best practices to assist each other with

data furnishing obligations.” PSUF Ex. 258 at A-6887; see also PSUF Ex. 25at

44:4–19 (Carson) (testifying that Navient’s Credit Bureau Management personnel

would consult the CRRG, Metro 2 Task Force, Compliance, or Legal to discern

how to report credit information in a given scenario). Navient documented




                                        154
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 157 of 162




changes to the codes reported to the CRAs. See RSUF Ex. 141 at 95:23–97:19

(Carson).

      377. Admitted in part and denied in part. Defendants admit that PSUF

Exhibits 258 and 259 contain a chart titled “Key Roles & Responsibilities,” with a

column titled “Responsibility.” Defendants deny that “in every instance in which

such a chart appears, the chart is empty other than the column headings.” See, e.g.,

RSUF Ex. 143 at NAV-04289819; RSUF Ex. 144 at NAV-02575904 (laying out

the roles and responsibilities for Bank Compliance and Business Area Data

Furnishers). The CFPB did not provide Exhibits 258 and 259 in native form,

which would show the content that was hyperlinked in the versions provided by the

CFPB, including the names, dates, and owners for the policies. See RSUF Exs.

145, 146 (native versions of PSUF Exhibits 258 and 259). Information related to

the roles and responsibilities of Navient personnel related to credit reporting is also

found elsewhere in Navient’s policies and procedures. See, e.g., PSUF Ex. 255 at

A-6868 (containing descriptions of “Roles and Responsibilities” under Navient’s

Consumer Reporting Program including responsibilities for “Controls,” “Quality

Review of Consumer Disputes,” “Service Providers,” and “Periodic Review of the

Program”).

      378. Admitted in part and denied in part. Defendants admit the first

sentence of paragraph 378. The second sentence of paragraph 378 is denied


                                         155
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 158 of 162




because Navient’s policies and procedures provided that Navient would follow the

Metro 2 Format as explained in the CRRG to ensure that it furnished accurate

information to the CRAs. See supra RSUF ¶ 376. The CRRGs provided

information for reporting values “that apply to Student Loans,” including loans

discharged due to a TPD. See supra RSUF ¶ 369.

      379. Admitted.

      380. Admitted in part and denied in part. Defendants admit that Navient

furnished Special Comment Code “AL” from October 31, 2012 until November

2013. Defendants deny that Navient reported Special Comment Code “AL” from

at least November 2013 through May 2014, for the reasons stated in response to

paragraph 375. See supra RSUF ¶ 375. Defendants deny that Brad Jones testified

that NAV-0000384 identifies “affected borrowers” for the reasons stated in

response to paragraphs 357, 381, and 382. See supra RSUF ¶ 357; infra RSUF

¶¶ 381‒82.

      381. Admitted in part and denied in part. Defendants admit that Navient

reported Special Comment Code “AL” for certain FFELP loans discharged due to

the borrower’s TPD. Defendants deny that “Navient’s reporting affected a total of

57,635 student loans belonging to 19,604 borrowers with TPD,” because this

statement is unaccompanied by a reference in the record, and should be struck.

Doc. 463 at 3. To the extent further response is required, Defendants deny that


                                       156
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 159 of 162




57,635 student loans belonging to 19,604 borrowers were “affected” by Navient’s

reporting of Special Comment Code “AL.” See supra RSUF ¶ 357. Navient sent

NAV-00003384 to the consumer reporting agencies in 2014 with the request



          SUF ¶ 328. NAV-0003384 included all TPD-discharged loans for which

Navient had ever reported Special Comment Code “AL,” even if the “AL” code

had already been removed from the borrower’s credit file through Navient’s

manual process that began in November 2013. RSUF Ex. 142 at 182:25–185:14,

214:2–215:18 (Jones); SUF ¶ 325.

      382. Admitted in part and denied in part. Defendants admit that




                             PSUF Ex. 28 at A-305:25‒306:2 (AW). Defendants

admit that

      Defendants deny that

               , because the statement is unaccompanied by a reference in the

record, and should be struck. Doc. 463 at 3.



               RSUF Ex. 147 at 24:5–25:6; 86:6–12 (AW); see also id. at 119:25–

120:4 (                                                                   ); id. at


                                       157
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 160 of 162




91:10–15 (

                ); id. at 95:3‒10 (

                                                                             ).

      383. Admitted in part and denied in part. Defendants admit the first

sentence of paragraph 383. Defendants deny that

                                                                         because

these statements are unaccompanied by a reference in the record, and should be

struck. Doc. 463 at 3.

      To the extent further response is required, Defendants deny that



                          , see supra RSUF ¶ 382,

                                      RSUF Ex. 147 at 24:5–25:6, 86:6–12 (AW)

(

                                                                                  ).



                           Id. at 31:13–33:6; 45:13‒22, 56:8‒10, 76:4–23 (AW).



                         Id. at 76:24–6, 77:20–78:3, 89:20‒25 (AW).

      Defendants deny that




                                          158
       Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 161 of 162




                                                                           RSUF

Ex. 147 at 19:17‒23 (AW); see also id. at 91:10–15 (



                                             ); id. at 95:3‒10 (



                     ).

        Defendants further deny that




            PSUF Ex. 28 at 92:2‒5 (AW).

        384. Admitted in part and denied in part. Defendants admit that

                                                                   Defendants deny

that

         because the statement is unaccompanied by a reference in the record, and

should be struck. Doc. 463 at 3.

        To the extent further response is required, Defendants deny that




                                         159
     Case 3:17-cv-00101-RDM Document 510 Filed 07/16/20 Page 162 of 162




                                                 RSUF Ex. 147 at 98:5–13,

100:15–22, 102:19–103:19, 104:12–105:19 (AW).

      385. Admitted in part and denied in part. Defendants admit




                                     Defendants deny that the loans identified in

NAV-00003384 were “affected,” because it is unaccompanied by a reference in the

record which supports that assertion, and should be struck. Doc. 463 at 3. See also

supra RSUF ¶¶ 357, 381–82.




                                       160
